PRODUCTION SHARING.CONTRACT

BETWEEN

THE GOVERNMENT OF INDIA

AND
OIL & NATURAL GAS CORPORATION LIMITED ©
AND

THE ASSAM COMPANY LIMITED
AND
CANORO RESOURCES LTD.
AND

CENTURION ENERGY INTERNATIONAL INC.

BLOCK : AA-ON/7

Notices

TABLE OF CONTENTS
[ ARTICLE CONTENTS PAGE
NO.
[ PREAMBLE rl
lL. Definitions 3
2. Duration 11
3. Relinquishment B
4, Work Program & Budget 14
5. Management Committee 7
6. Operatorship, Operating Agreenient & Operating Committee 20
7. General Rights and Obligations of the Parties 21
8. Government / Licensee Assistance 22
9. Discovery, Development and Production 25
10. Unit Development 29
Me Measurement of Petroleum 31
12. Protection of the Environment 32
13. Government Participation 36
14, Redovéty of Costs for Oil and Gas 38
15. Production Sharing of Petroleum between Contractor & Government 40
16. Taxes, Royalties, Rentals, Customs Duties, etc. 42
17, Customs Duties 45
1B. Domestic Supply, Sale, Disposal and Export of Crude Oil & Condensate 46
19, Valuation of Petroleum 49.
20. Currency and Exchange Control Provisions 53
21. Natural Gas 55
22. Employment Training & Transfer of Technology 61
23. Local Goods and Services 63
24. Insurance and Indemnification 64
25. Records, Reports, Accounts and Audit 6x
26 information, Data, Confidentiality, inspection and Security 67
27. Title of Petroleum, Data and Assets 70
a8. Assignment of Interest 72
29. Guarantees 4
30, Termination of Contract 76
31. Force Majeure 19
32. Applicable Law and Language of the Contract 81
33. Sole Expert, Conciliation and Arbitration 82
34, Entire Agreement, Amendments, Waiver and Miscellaneous 85
35. Certificates 86
87

Appendix A

Appendix B

Appendix C

Appendix D

Appendix E

Appendix F

APPENDICES

Description of Contract Area
Map of Contract Area
Accounting Procedure to Production Sharing Contract

Calculation of the Investment Multiple for Production
Sharing purposes.

Form of Parent Financial and Performance Guarantee.

Procedure for Acquisition of Goods and Services.

. This Contract made this 19" day of February 1999 between :

1. The President of India, acting through the Joint Secretary, Ministry of Petroleum and Natural
Gas (hereinafter referred co as Goverament) of the FIRST PART ;

AND

2, OWL & NATURAL GAS CORPORATION LIMITED,’ corporate body established by the
Government of India under Companies Act 1956 (hereinafter referred to as ONGC which
cxpresion shall include the successors and permived assigns and legal epresentatives) of the
SECOND PART;

AND

3. ‘THE ASSAM COMPANY LIMITED, a member of the Duncan Macaeill Group, UK, having its
Registered office at Greenwood Tea Estate, P.O. Dibrugath, Assam, Head Office at 52
Chowringhec Road, Calcutta and Corporate Office at 10, Community Centre, Basant Lok, Vasant
Vihar, New Delhi 110 057, Indi, (herein refered to as “ACL” which expression shall ince is
suvorssors, permitted assigns and legal xepresenctives) of che THIRD PART

AND

4, CENTURION ENERGY INTERNATIONAL INC,, a body corporate, incorporated under the
Laws of Alberta, Canada, having its registered office at 800 Bow Valley Square Il; 205-5" Avenue
S.W., Calgary, Alberta, Canada T2P 2V7 (hereinafter called CENTURION which expression shall
indude ies successors; permitted assigns and legal representatives) of the FOURTH PART;

AND

5. CANORO RESOURCES LTD., a body corporate incorporated under the Laws of British
Columbia, Canada, having its registered office at Suite 1450, 840 - 7 Avenue $.W. T2P 3G2,
Calgary, Alberta, Canada (hereinafter called CANORO which expression shall include its
successors, permitted assigns and legal representatives) of the FIETH PART.

CENTURION AND CANORO (Canadian Consortium) and ACL are hereinafter collectively
referred as “Companies”.

WITNESSETH:
WHEREAS

(1) The Oil Fields (Regulation and Development) Act, 1948 (53 of 1948) (hereinafter referred to
as “the Act") and the Petroleum and Natural Gas Rules, 1959, made thereunder (hereinafter
referred to as “the Rules”) make provision inter-alia for the regulation of Petroleum
Operations and the grant of licenses and leases for exploration and development of Petroleum

(2) The Rules provide for the grant of exploration licences and mining leases in respect of land
vested in a State Goverment by that State Government ‘with previous approval of the
Central Government; and ONGC is being granted petroleum exploration license to carry out
Exploration Operations in association with other Companies in that area onshore identified
as Block AA-ON/7 and more particularly described in Appendix A; .

3) The Rules provide for an agreement between the Govemment and the Licensee with respect
to additional terms and conditions in regard to the license or lease;

(4) -The Government desires that the Petroleum resources which may exist in India be
discovered and exploited with the utmost expedition in the overall interest of India in
accordance with good petroleum industry practices;

(3) The Companies have represented that they have, or will acquire and make ayailable, the
necessary financial and technical resources and the technical and industrial competence and
experience necessary for proper discharge and/or performance of all obligations required to
be performed under this Contract to provide guarantees as required in Article 29 for the due
performance of its undertakings hereunder;

{6) As a result of discussions between representatives of the Government and Companies on the
proposal of Companies, the Government has agreed to enter into this Contract with
Companies with respect to the said area referred to in paragraph (2) above on the terms and
conditions herein set forth..

NOW, THEREFORE, in consideration of the premises and covenants and conditions herein
contained, If IS HEREBY AGREED between the Partics as follows: .

_ ARTICLE - 1
. DEFINITIONS

In this Contract, unless the context requires otherwise, the following terms shall have the meaning
ascribed to them hereunder,

Ld

42

13

‘14

15

16

7

"Accounting Procedure" means the principles and procedures of accounting set out in
Appendix C.
“Affiliate” means a company that directly or indirectly controls or is controlled by a Party

fo this Contract or a company which directly or indirectly controls or is controlted by
company. which controls a Party to this contract, it being understood that "control" means

. ownership by one company or more than fifty percent (50%) of the voting securities of the

other company, or the power to direct, administer and dictate policies of the other
company even where the voting securities held by such company exercising such effective
control in that other company is less than fifty percent (50%) and the term "controlled"
shail have a corresponding meaning.

"Appendix" micans an Appendix attached to this Contract and made a part thereof.
“Appraisal Program” means-a program, approved by the Management Committee,

cartied out following a Discovery of Petroleum in the Contract Area for the purpose of
delineating the Petroleum Reservoirs to which the Discovery relates in terms of thickness

and lateral extent and determining the characteristics thereof and the quantity of

recoverable Petroleum therein.

“Appraisal Well” means a Well drilled pursuant to an approved Appraisal Program.

"Arms Length Sales" means sales of Petroleum made freely in the open international
market, in freely convertible currencies, between willing and unrelated sellers and buyers
and in which such buyers and sellers have no contractual or other relationship, directly or
indirectly, or any common or joint interest as is reasonably and likely to influence selling
prices and shall, inter-alia, exclude sales (whether direct or indirect, through brokers or
otherwise) involving Affiliates, sales between entities comprising the Contractor, sales
between govermnents and government-owned entities, counter trades, restricted or
distress sales, sales involving barter arrangements and generally any transactions motivated
in whole or in part by considerations other than normal commercial practices.

“Article" means an article of this Contract and the tenn "Articles" means more than one
Atticle. 7 + on}
/f DN eae

wo" Us. -

1.8

Lo

1.10

1.16

“Associated Natural Gas" or "ANG" means Natural gas occurring in association
with Crude Oil either as free gas or in solution, if such Crude Oil cari by itself by

commercially produced.

"Barrel" means a quantity or unit equal-to 158.9074 litres (forty two (42) United States
gallons) liquid measure, at a temperature of | sixty (60) degrees Fahrenheit (15.56 degrees
Centigrade) under one atmosphere of pressure (14.7 psia).

"Basement" means any igneous or metamorphic rock, or rock or any stratum of such
nature, in and below which the geological structure or physical characteristics of the rock
sequence do not have the properties necessary for the accumulation of Petroleum in
commercial quantities and which reflects the maximum depth at which any such
accumulation can be reasonably expected in accordance with the knowledge generally
accepted in the international petroleum industry.

“Calendar Month” means any of the twelve months of the Calendar Year.

“Calendar Quarter" means a period of three consecutive Calendar Months commencing
on the first day of January, April, July and October of each Calendar Year.

“Calendar Year” means a period of twelve consecutive Months according to the
Gregorian Calendar, commencing with the first day of Jantiary and ending with the thirty-
first day of December.

“Commercial Discovery” means a Discovery of petroleum reserves which, when produced, is
likely to yield a reasonable profit on the funds invested in Petroleum Operations, after
deduction of Contract Costs, and which has been declared a Commercial Discovery in
accordance with the provisions of Article 9 or Article 21, after consideration of all pertinent
operating and financial data such as recoverable reserves, sustainable production levels,
estimated development and production expenditures, prevailing prices and other relevant
technical and economic factors according to generally accepted practices in the international

petroleum industry,
"Commercial Production" means production of Crude Oil or Natural Gas or both from

the Field and delivery of the same at the relevant Delivery Point under a program of
regular production and sale,

“Company” for the purpose of this Contract means a Company (excludiug the Nominee)
which is a Party to this Contract and, where more than one Company is 2 Party to the
Contract, the term "Companies" shall mean all such Companies (excluding the Nominee)

collectively od ASSL PN Lae

L17

118

1.19

1.20

LI

1.22

123

124.

125

_ 126

"Condensate" means those low vapour pressure hydrocarbons obtained from Natural Gas
through condensation or extraction and refers solely to those hydrocarbons that are liquid at
aormal surface temperature and pressure conditions (provided that in the event Candensate is
produced from an Petroleum Contract Area and is segregated and transported separately to the
Delivery Point, then the provisions of this Contract shall apply to such Condensate as if it were

Crude Oi),

"Contract" means this agreement and the Appendices mentioned herein and attached
hereto and made an integral part hercof and any amendments made thereto pursuant to the

terms hereof.

“Contract Area" means the area described in Appendix A and delineated on the map
attached as Appendix B, or any portion of the said area remaining after relinquishment 6r
surrender from time to time pursuant to the terms of this Contract. .

“Contract Costs" means Exploration Costs, Development Costs and Production Costs.

“Contract Year" means -a period of twelve consecutive months counted from the
Effective Date or from the anniversary of the Effective Date.

"Contractor" means :

(a) prior to exercise by Government of its option to participate pursuant to Article 13,
the Company (or the Companies), and :

(b) in the event that Government exercises its option to participate pursuant to Article
13,-the Company (the Companies) and the Nominee collectively. :

“Cost Petroleum” means the total volume of Petroleum produced and saved for sale from *

the Field in a particular period for the recovery of Contract Costs as provided in Article
14, -

“Crude Oil" means crude mineral oil, asphalt, ozokerite and all kinds of hydrocarbons
and bitumens, both in solid and in liquid form, in their natural state or obtained from
Natural Gas by condensation or extraction, including distillate and Condensate when
commingled with the heavier hydrocarbons and delivered as a blend at the Delivery Point

but excluding Natural Gas.
"Delivery Point" means, except as otherwise herein provided oc as may be otherwise agreed

between the Govemment and the Contractor, the point at which Petroleum reaches the outlet
flange of the Group Gathering Station and delivery facilities for both oil and gas

“Development Area" means that part of the Contract Area corresponding to the area
ofan Oil Field or Gas Field delineated in simple geometric shape.

MSS | ON car

1.27

1.29

I

1.32

1.33

“Development Costs" means those costs and expenditures incurred in carrying out
Development Operations, as classified and defined in Section 2 of the Accounting
Procedure and allowed to be recovered in terms of Section 3 thereof. .

“Development Operations" means operations conducted in accordance with the Development
Plan and shall include the purchase, shipment or storage of equipment and materials. used in
developing Petroleum accumulations, the’ drilling, completion and testing of ‘Development Wells,
the duiling and completion of Wells for gas or water injection, the laying of gathering lines, the
installation of separators, tankage, pumps, artificial lift and other producing and injection facilities
tequired to produce, process and transport Petroleum into main Petroleum storage or gas
processing facilities, either onshore or offshore, including the laying of pipelines within or outside the
Contract Area; storage and Delivery Point or Points, the installation of said storage or gas
processing facilities, the installation of export and loading facilities and other facilities required for
the development and production of the said Petroleum accumulations and for the defivery of Crade
Oi and/or Gas at the Delivery Point and also including incidental operations not specifically referred
to herein as required for the most efficient and economic development and production of the said
Petroloum accuraulations in accordance with good petroleum industry practices.

“Development Plan" means a plan submitted by the Contractor containing proposals
required under Article 9 for the development of a Commercial Discovery which has
been approved by he Management Committee or Government. :

"Development Well" means a Well drilled, deepened or completed after the date of
approval of the Development Plan pursuant to Development Operations or Production
Operations for the purposes of producing Petroleum, increasing production, sustaining
production or accelerating extraction of Petroleum including production Wells, injection -

* Weils and dry Wells,

"Discovery" means the finding, during Exploration Operations, of. a deposit of
Petroleum not previotisly known to have existed, which can be recovered at the
surface in a flow measurable by conventional petroleum industry testing methods,

"Discovery Area" means that part of the Contract Area about which, based upon
Discovery and the results obtained from a Well or Wells drilled in such part, both the
Licensee and the Company(ies) are of the opinion that Petroleum exists and is likely
ta be produced in commercial quantities,

"Effective Date” means the later of the date of signing of Contract or the date of
issue of Petroleum Exploration License by che State Government(s),

od. ape “oN. ae

L34

1.35

1.36

1.38

139

1.40

L41

1.42

‘Environmental Damage" means soil crosion, removal of vegetation, destruction of
wildlife, pollution of groundwater or surface water, land contamination, air pollution,
noise pollution, bush fire, disruption to water supplies, to natural drainage or natural flow
of rivers or streams, damage to archaeological, palacontological and cultural sites and
shall include any damage or injury to, or-destruction of soil or water in their physical
aspects together with vegetation associated therewith, aquatic or terrestrial mammals, fish,
avi-fauna or any plant or animal life whether in the sea or in any other water or on, in or
under and.

“Exploration Costs" means those costs and expenditures incurred in carrying out
Exploration Operations, as classified and defined in Section 2 of the Accounting
Procedure and allowed to be recovered in terms of Section 3 thereof.

“Exploration Operations" means operations conducted in the Contract Area pursuant to
this Contract in searching for Petroleum and in the course of an Appraisal Program and
shall include but not be limited to aerial, geological, geophysical, geo-chemical,
palaeontological, palynological, topographical and seismic surveys, analysis, studies and
their interpretation, investigations relating: to the subsurface geology including structure
test drilling, stratigraphic test drilling, drilling of Exploration Wells and Appraisal Wells
and other related activities such as surveying, drill site preparation and all work necessarily
connected therewith that is conducted in connection with Petroleum exploration.

"Exploration Period" means a period not exceeding seven years commencing from
the Effective Date during which Exploration Operations may be carried out by the
Contractor as provided in Article 2 hereof.

"Exploration Well" means a Well drilled for the purpose of searching for
undiscovered Petroleum accumulations on any geological entity (be it of structural,
stratigraphic, facies or pressure nature} to at least a depth or stratigraphic level
specified in the Work Program.

“Field” means an Oil Field or a Gas Field in respect of which Development Plan has been
duly approved in accordance with Article 9 hereof.

"Financial Year" means the period from the first day of April to the thirty-first day of
March of the following Calendar Year.

"Foreign Company" means a Company within the meaning of Section 591 of the
Companies Act, 1956.

"Gas" means Natural Gas. tL oN ae
Ne

ne
2 Me

1.43

144

145

1.46

LA7

1.48

1.49

1,50

Lsa

“Gas Field” means an areas within the Contract Area consisting of a single Gas Reservoir
or multiple Gas Reservoirs all grouped on or related to the same individual geological
structure or stratigraphic conditions, designated by agreement between the Companies and
the Licensee and approved by the Management Committee (to include the maximum area
of potential productivity in the Contract Area in a simple geometric shape) in respect of
which a Commercial Discovery has been declared and a Development Plan has been
approved in accordance with Article 9 hereof.

“Investment” shall have the meaning assigned in paragraph 3 of Appendix D.

“Investment Multiple" means in relation to any Field, the ratio of accumulated Net Cash
Income from the Field to accumulated Investment in the Field, earned by the Companies,
as determined in accordance with paragraphs 2-8 of Appendix D.

“LIBOR” means the London Inter-Bank Offering Rate for six-month deposits of United
States Dollars as quoted by the London office of the Bank of America (or such other Bank
as the Parties may agree) for the day or days in question.

“Licensee” means any person or body corporate té whom a license is issued under the
Petroleum and Natural Gas Rules, 1959, for the purpose of carrying out Petroleum
Operations in the Contract Area in association with the Companies,

“Management Committee" means the committee constituted pursuant to Article 5
hereof.

“Month” means Calendar Month.

“Natural Gas" means wot gas, dry gus, all other gaseous hydrocarbons, and alt
substances contained therein, including sulphur and helium, which are produced from
Petroleum or Gas Wells, excluding those condensed or extracted liquid hydrocarbons that
are liquid at normal temperatire and pressure conditions, and including the residue gas
remaining after the condensation or extraction of liquid hydrocarbons from Gas.

"Net Cash Income" shall have the meaning assigned in paragraph 2 of Appendix D.

“Nominee” means ONGC appointed for the purpose of acquiring Government’s
Participating Interest pursuant to Article 13.

“Non Associated Natural Gas" or ‘NANG” means Natural gas which is produced
either without association with Crude Oil or in association with Crude Oil which by itself

can not be commercially produced.

“Oil means Crude Oil. ; et
Ass! oN

155

1.56

1.57

L060

1.61

1.62

1.63

“Qil Field” means an area within the Contract Area consisting of a single Oil Reservoir or
multiple Oil Reservoirs all grouped on or related to the same individual geological
structure, or stratigraphic conditions, designated by agreement between the Companies
and the Licensee and approved by the Management Committee (to include the maximum
area of potential productivity in the Contract Area in a simple geometric shape) in respect
of which a Commercial Discovery has been declared and a Development Plan has been
approved in accordance with Article 9 hereof and a reference to an Oil Field shall include
a reference to the production of Associated Natural Gas from that Oil Field as if such

Associated Natural Gas was being produced from a separate Field.

“Operating Agreement” means the Operating Agreement entered into by the Company(ies)
and the Licensee in accordance with Article 6, with respect to the conduct of Petroleum
Operations.

“Operating Committce" means the committee established by that name in the Operating
Agreement pursuant to Article 6.

“Qperator” means Company designated and appointed as such and detailed in Article 6.

“Participating Interest” means a Party’s percentage of participation, as it may exist at any
given time, in the Contractor’s rights and obligations uider this Contract.

“Parties” means the patties signatory to this Contract including their successors and.
permitted assigns under this Contract and the term "Party" means any of the Parties.

"Petroleum" means Crude Oil, Condensate and Natural Gas existing in their natural

condition.

“Petroleum Operations" means, as the context may require, Exploration Operations,
Development Operations or Production Operations or avy combination of two or more of such
operations, including construction, operation and maintenance of all necessary facilities,
plugging and abandonment of Wells, environmental protection, transportation, storage, sale or
disposition of Petroleum to the Delivery Point, Site Restoration and all other incidental

operations or activities as may be necessary.

“Production Costs" means those costs and expenditures incurred in carrying out
Production Operations as classified and detined in Section 2 of the Accounting Procedure
and allowed to be recovered in terms of Section 3 thereof.

"Production Operations" means all operations conducted for the purpose of producing
Petroleum from the Field after the commencement of production from the Contract Area,
including the operation and maintenance of ali necessary facilities therefor.

/ USyl OW zee

165

1.66
1.67
1.68

1.69

1.70

LL

1.72

L73

L74

17S

“Profit Petroleum” means all Petroleum produced and saved ftom ‘the-Field in a particular
period as reduced by Cost Petroleum and calcufated as provided in Article 15.

“Quarter” means, Calendar Quarter.
“Reservoir” means a naturally occuring discrete accumulation of | Petroleum,

"Section" means a section of the Accounting Procedure.

"Self-sufficieucy" means, in relation to any Year, that the volume of Crude Oil and
Crude Oil equivalent of Petroleum products exported from India during that Year either
equals or exceeds the volume of Crude Oil and Crude Oil equivalent of Petroleum
products imported into India during the same Year.

“Site Restoration” shall mean all activitics required to return a site to its natural state or
to render a site compatible with its intended after use (to the extent Teasonable) after
cessation of Petroleum Operations in relation thereto and shall include, where appropriate,
Proper abandonment of Wells or other facilities, removal of equipment, structures and
debris, establishment of compatible contours and drainage, replacement of top soil, re-
vegetation, slope stabilization, in filling of excavation or any other appropriate actions in

the circumstances.

"Subcontractor" means any company or person contracted by the Operator to provide
services with respect to Petroleum Operations.

“Statement” or “Statements” refers to the statements required to be furnished in
accordance with Appendix C of this Contract.

"Well" means a borehole, made by drilling in the course of Petroleum Operations, but
does not include a seismic shot hole.

"Work Program" means all the plaas formulated for the performance of the Petroleum
Operations.

“Year” means a Financial Year. KO ,
ay! GN _ aw

Ah

2.2

24

25

2G

ARTICLE - 2
DURATIO

The terms of this Contract, subject to the terms hereof and the applicable laws, shall
be for a period of twenty five (25) years from the Effective Date, unless the Contract
is terminated earlier in, accordance with its terins, but may be extended upon mutual
agreement between the Paities for a further Period not exceeding five (5) years;
provided that in the event of Commercial Production of Non Associated Natural Gas,
the Contract may, by mutual agreement between the Parties, be extended for a period
upto but not exceeding thirty five (35) years from the Effective Date. :

The Exploration Period shall begin on the Effective Date and shall consist of three (3)
exploration phases for a total period not exceeding seven (7} consecutive Contract
Years unless extended pursuant to the terms of this Contract,

Except as otherwise provided in this Contract, the term of the first exploration phase
shall be two(2) consecutive Contract Years (hereinafter referred to as Phase 1).

Except as otherwise provided in this Contract, the term of the second exploration
phase shall be three (3) consecutive Contract. Years from the end of Phase I

(hereinafter referred to as Phase II).

Except as otherwise provided in this Contract, the terms of the third exploration
phase shall be two (2) consecutive Contract Years from the end of Phase IT
(hereinafter referred to as Phase III).

At the expiry of any exploration phase of the Exploration Period, provided that the Contractor

has completed the minimum Work Program for that exploration phase, the Contractor shall -

have the option, exercisable by giving written notice to the Government at least thirty (30) days
prior to the expiry of the relevant phase, cither =

(a) to terminate the Contract without obligation in respect of any subsequent phases
of the Exploration Period; or

). to proceed to the next exploration phase on presentation with the notice referred
to above of the relevant guarantee as provided for in Article 29; or

(c) to relinquish the entire Contract Area except for any Discovery Area and any
Development Area and to conduct Development Operations and Production Operations
in relation to any Discovery in accordance with the terms of this Contract.

If neither of the options provided for in paragraph (6) and (c) is exercised by the
Contractor, this Contract shall terminate at the end of the then current exploration phase

2.8

29

If, at the end of an exploration phase, drilling or testing operations are in progress on a
Well not included in the minimum Work Program, such exploration phase shall be
extended for a period-not exceeding six (6) months provided that the minimum Work
Program for such phase has been completed or the Licensee gives its consent to the said
extension; and provided further that the period of such extension shall be subtracted from
the period of the next succeeding exploration phase. In the event of an extension as
provided for herein, the notice referred to in Article 2.6 shall be given at least thirty (30)
days prior to the expiry of the relevant extension,

Where sufficient time is not available prior to the expiry of the Exploration Period to
complete the appraisal work on a Discovery, at the request of the Contractor, the
Government shall extend the Exploration Period for such period, not exceeding thirty (30)
months as may be mutually determined by the Licensee and the Contractor, for the
appraisal work to be carried out and for the Management Committee, the Licensee; and
the Contractor to comply with the provisions of Atticle 9 and Article 21.

If no Commercial Discovery has been made in the Contract Area by the end of the
Exploration Period, the Contract shall terminate,

ed WSL CoN eet

3.4

3.2

3.3

34

35

3.6

3.7

ARTICLE - 3

‘ RELINQUISHMENT

At thee end of Phase I of the Exploration Period, in the event that the Contractor elects,

pursuant to Article 2.6, to continue Exploration Operations in the Contract Area in Phase
HI, the Contractor shall retain seventy five percent (75%) of the original Contract Area
including any Development Area and Discovery Arca in not more than three (3) areas of
simple geometrical shapes and relinquish the balance of the Contract Area prior to the
commencement of Phase II.

At the end of Phase II of the Exploration Period, in the event that the Contractor elects,
pursuant to Article 2.6, to continue Exptoration Operations in the Contract Area in Phase
IIL, the Contractor shall retain twenty five percent (25%) of the original Contract Area,
including any Development Area and Discovery Area in not more than three @) areas of
simple geometrical shapes and relinquish the balance of the Contract Area prior to the
commenceinent of Phase UI.

At the end of Phase HI of the Exploration Period, the Contractor shall retain only
Development Areas and Discovery Areas.

Jf the Contractor exercises the option provided for in paragtaph (c) of Aiticle 2.6, the
Contractor shall, after any Field and Development Area have been designated, relinquish
all of the Contract Area not inckided within the said Field and Development Area.

As and when the Contract is terminated under the provisions of Article 2 or in“

accordance with any other provisions of this Contract, the entire Contract Area
remaining with the Contractor shall be deemed to have been relinquished by the
Contractors as on the date on which the Contract is terminated.

Relinquishment of al! or part of the Contract Areas or termination of the Contract
shall not be construed as absolving the Contractor of any liabitity undertaken or
incurred by the Contractor in respect of the Contract Area prior to the date of such

relinquishment or termination.

Any liability of the Contractor shall be limited to causes of action arising out conduct
of Petroleum Operations during the period between the Effective Date and date of

said relinquishment or termination as the case aC be.
ag | dost aN edt

ARTICLE - 4
. WORK PROGRAM & BUDGET

4.1 Subject to all relevant permission and clearances for regular Petroleum Operation being
_ granted and one copy each of data docket and data package pertaining to the Block and any
other information covered under Article 7.1 of the Contract available with EXCOM office at
Delhi wansferred to the Contractor on the Effective Date. Contractor shall commence
Petroleum Operations within the Block not later than six (6) months from the Effective
Date. However, ONGC will endeavour to handover additional information’ and data,
covered under Article 7.1, collected since compilation of the Data Package to Contractor
within such reasonable time so that schedule of work programme for Exploration Phase-I ©

does not get affected.

42 During the currency of Phase I, as per Article 2.3, the Contractor. shall complete the
following Work Program :
~ 4 seismic program consisting of the acquisition, processing and interpretation of fifty
(50) line kilometers of seismic data in relation to the exploration objectives;

~ aseismic reprocessing and interpretation of 100 LKM of. existing seismic data,

4.3 During the currency of Phase IL, as per Acticle 2.4, the. Contractor shall complete the
following Work Program: .

One (1) Exploratory Well shall be a deep test Weil and shall be drifled to at least one .

of the following depths : ;

@ — Barail Main Sand;

(fi) Basement;

(iii), 3800 meters; :

(iv) that point below Barail Top at which further drilling becomes impracticable due
to geological conditions encountered and drilling would be abandoned by a
Teasonable prudent Operator in the same or similar circumstances,

4.4 During the currency of Phase UE, as per Article 2.5, the Contractor shall complete the
following Work Program :

a) Acquisition, processing and interpretation of one hundred (100) line kilometers of data.
b) One exploratory well which shall be dLilled to atteast one of the following depths:

() Barail Main Sand

Gi) Basement
(iii) 3800 meters

vod ysl Son

45

4.6

47

4.8

49

4.10

(iv) that point below Barail Top at which further drilling becomes impracticable due
to geological conditions encountered and drilling would be. abandoned by a
reasonable prudent Operator in the same or similar circumstances.

The actual depth objective for cach of the Wells shall be determined by the Contractor in the
light of the advice of the Management Committee before the commencement of the drilling.
Each Well which reaches the geological objective for which the depth objective was
determined shall be deemed to have been drilled to the depth objective or to actual total
depth, whichever is greater. The Contractor shall ensure that all relevant subsurface,
geological, geo-chemical and geophysical information necessary for the attainment of the
exploration objectives in accordance with good oil field practices is obtained during

exploratory drilling, :

If the ‘depth/geological objective of the Well is not achieved for any reason, in that case, a
substitute Well shall be drilled, of the sume specifications as stipulated in Articles 4.3 & 4.4.

‘The Contractor undertakes to complete the minimum Work Program in accordance with
Articles 4.2, 4.3, 4.4 and 4:6, as the case may be. In the event that the Contractor fails
to fulfill the said minimum Work Program by the end of the relevant exploration phase,
the Contractor shall pay to the Licensee within sixty (60) days following the end of the
relevant phase, an amount which, when evaluated in terms of the minimum Work
Program specified for the relevant phase, is equal to the amount which will be required
to complete the said minimum Work Program, in accordance with sound international
petroleum industry practices, reduced by the amount of the bank guarantee referred to

in Article 29.1 (a).

If the minimum Work Program commitment for the third phase of exploration has been

completed earlier than eighteen months from the end of the phase, the Contractor shall
mect with the Government to discuss the possibility of early relinquishment, uuless the
Contractor undertakes further work, subject to approval of the Management
Committee. .

In the event that the Contractor has carried out work in excess cf the minimum Work
Program specified in Anticles 4.2 or 4.3, as the case may be,. the excess work done
shall be set off against the minimum Work Program for the following exploration

phase.

The Contractor shall furnish to Government an irrevocable unconditional letter of guarantee
from a reputable bank for a percentage of the estimated expenditure for each phase of the

Exploration Period as provided in Article 29, ; |
SL CN ee

9 :
a a AD

411

412

413

As-soon as possible after the Effective Date, in respect of the period ending with the last day
of the Year in which the Effective Date falls and thereafter ninety (90) days before
commencement of each following Year, the Contractor shall submit to the Management
Committee, through the Operating Committee, the Work Programs and budgets relating
to Petroleum Operations to be carried out during the relevant phase, or as the case may
be, the ensuing Year. The Yearly Work Program and budget for the Exploration Period
shall include the minimum Work Program specified in this Article 4.

‘The Contractor may propose amendments to the details of an approved Work Program and
budget in the light of the then existing-circumstances and shall submit to the Management
Committee, through the Operating Committee, modifications or revisions to the Work
Program and budgets referred to in Article 4.11.

Work Programs and budgets related to Development Operations and Production Operations
shali be submitted as provided in Article 9.
od. qos: a

ra

5.1

5.2

5.3

54

5.5

5.6

ARTICLE - 5
. - MANAGEMENT COMMITTEE

For the purpose of proper performance of Petroleum Operations under the provisions of
this Contract, there shall be constituted a commitice to be called the Management

Committee.

The Management Committee shall consist of six (6) members, three (3) members
nominated by and representing Government and the Licensee taken together and three (3).

members nominated by and representing the Company(ies).

A ropresentative of the Licensee shall be designated as the Chairman of the Management
Committee and a Deputy Chairman shall be designated from amongst the representatives
of the Government or the Licensee. .

Parties may nominate alternate members with full authority to act in the absence and on
behaif of the members nominated under Article 5.2 and may, at any time, nominate
another member or alternate member to replace any member nominated earlier by notice
to other members of the Management Committee.

"A quorum of the Management Committee shall consist of two (2) members representing

the Goverament and the Licensee and two (2) members representing the Companies.

The Management Committee shall review and have advisory functions in the following

matters: .

(a) the annual Work Program and budget proposed during the Exploration Period and
any revisions or modifications thereto submitted to it by the Operator through the
Operating Committee;

(b) proposals for surrender or relinquishment of any part of the Contract Area by the
Contractor; °

{c) any other matter required by the terms of this Contract to be submitted to it for
review or advice;

(4) any other matter which the Contractor or the Operating Committee decides to
submit for review or advice including smaatters concerning intet-party relationships;

{e) any other matter which the Management Committee desires to be submitted to it.

yok aN eat

5.7

45.8

59°

The following matters shall be submitted to the Management Committee for approval:

(a) annual Work Programs and budgets and any modifications or revisions thereto, as
proposed by the Operating Committee, for Development Operations and Production
Operations. . -

(b) proposals for an Appraisal Program, the declaration of a Discovery as a Commercial
Discovery and the approval of Development Plans as may be requited under this
Contract, or revisions or additions to an Appraisal Program or a Development Plan;

(©) delineation of a Field and a Development Area;

(d) appointment of auditors;

(e). collaboration with licensees or contractors of other areas;

(claims or settlement of claims for or on behalf of or against the Contractor in excess
of limits specified in the Operating Agreement or fixed by the Management
Comamittee from time to time, or as stipulated in the Contract;

(g) any proposed mortgage, charge or encumbrance on Petroleum assets, Petroleum
feserves or production of Petroleum;

(kh) any other matter required by the terms of this Contract to be submitted for the
approval of the Management Committee; .

@ any other matter which the Contractor or the Operating Committee decides to
submit to it; .

@) any other matter which the Management Committee decides should be submitted to
it.

‘The Management Committee shall not take aay decision without obtaining prior approval
of the Government where such approval is required under this Contract or any applicable

law (including niles aud regulations) of India.

The Management Committec shall meet at least once every three (3) months or more
fiequently at the request of any member. The Chairman shall convene each meeting, by
notifying the members at least twenty eight (28) days prior to such a méeting (or a shorter
period of notice if the members unanimously so agree) of the time and place of such
meeting and the purpose thereof and shall include in such notice a provisional agenda for
such meeting. The Chairman shall-be responsible for processing the final agenda for such
meeting and the agenda shall include all items of business requested by the mombers to
be included, provided such requests are received by the Chairman at least ten (10) days
prior to the date fixed for the meeting. Matters not included in the agenda may be taken
up at the meeting by any member with the unanimous conseat of all the members, present

in the meeting. a
™ ° gL. adel ON eh
Vy

5.10

SAL

S12

5.13

5.14

S15

5.16

The Chairman shall preside over the meetings of the Management Committee and, in his
absence, the Deputy Chairman or other member nominated by the Government or the

Licensee shall preside over the meetings.

‘The Chairman shall appoint one of the members nominated by the Companies as Secretary
to the Management Committee with responsibility, inter-alia, for preparation of the
minutes of every meeting in the English language which shall be signed by cach member
present at the meeting and provided to every member of the Management Committee with
two (2) copies of the minutes not later than twenty eight (28) days after the date of the

mecting.

Within twenty one (21) days of the receipt of the minutes of a meeting, members shall
notify the Chairman and the other members of their approvat of the minutes by putting
their signatures on one copy of the minutes and returning the same to the Chairman or
by indicating such approval to the Chairman by telex, cable, or facsimile, with copies to
the other members, Any member may suggest any modification, amendment or addition to
the minutes by telex, cable or facsimile to the Chairman and other members or by
indicating such suggestions when returning the copy of the minutes to the Chairman. If the
Chairman or any other member does not agree with the modification, amendment or
addition to’ the minutes suggested by any member, the matter shall be brought to the
attention of the other members and resubmitted to the Management Committee at the next
meeting and the minutes shail stand approved as to all other matters. If a member fails to
appropriately respond within the aforesaid twenty one (21) day period as herein provided,

" the minutes shal! be deemed approved by such member.

The meetings of the Management Committee shali be held in New Delhi, India, unless
otherwise mutually agreed by the members of the Management Committee.

All matters requiting the approval of the Management Committee shall be approved by a
unanimous vote of all the members of the Management Committee.

A member of the Management Committee not. present at a meeting may vote on any

niatter on the agenda in such meeting by :

(a) appointing in writing, including by telex, cable or fax, another member of the
Management Committee as his proxy for that meeting; or

(b) giving notice of such vote to the Chairman prior to the submission of such matter for
vote at such meeting.

The Management Committee may appoint legal, financial or technical subcommittees
comprised of such representatives as may be agreed by the Management Committee to
consider any matter requiring approval or decision of the Management Committee.

“oN Le exe

61

6.2

6.3

64

6.5

6.6

; ARTICLE -6 ; :
OPERATORSHIP, OPERATING AGREEMENT.
AND OPERATING COMMITTEE

Except as provided in Article 6.2 and subject to the terms of the Operating Agreement,
CENTURION shall be the Operator for the Exploration Operations, Development Operations
and Production Operations within the Contract Area during the term of the Contract,

In respect of each Field in which the Licensee is participating, the Licensee shall have
the option to ‘become the Operator of the Field at any time afler ten years have
elapsed from the date of commencement of Commercial Production from that Field.

In the event the Licensee clects to exercise the option specified in Article 6.2, it shall
so notify the Contractor in writing atleast one hundred and eighty (180) days prior to
the date from which the Licensee would like to assume the operatorship and the
transfer of operatofship shall be effected in accordance with the provisions of the

Operating Agreement.

Excepts as provided in Article 6.2, no change in operatorship shall be effected without
the consent of the Licensée and the Management Committee and such consent shall
not be unreasonably withheld.

The operating functions required of the Contractor under this Contract shall be
performed by the Operator on behalf of all constituents of the Contractor subject to,
and in accordance with, the terms and provisions of the Contract and generally
accepted international petroleum industry practice.

Within thirty (30) days of the Effective Date, the Companies and the Licensee shall
execute a mutually agreed Operating Agreement. The said Agreement shall be consistent
with the provisions of this Contract and shall provide for, among other things :

5 of the Operator;

(a) the appointment, resignation, removal and responsibi

(b) the establishment of an Operating Committee comprising of an agreed number of
representatives of the Licensee and the Companies respectively, chaired by a

representative of the Operator;

(©) . fimotions of the said Operating Committee taking into account the provisions of the
Contract, procedures for decision making, frequency and place of meetings:

(d) Participating Interest, contribution to costs, default, disposal of Petroleum end
assignment as between the parties to the Operating Agreement.

gg ON ay =#

WW

72

ARTICLE - 7
‘ GENERAL RIGHTS AND OBLIGATIONS
OF THE PARTIES

Subject to the provisions of this Contract, the Contractor shall have the following
tights: -
(4) the exclusive right to carry out Petroleum Operations excluding the right for

exploration and exploitation of coal bed methane in the Contract Area and to
recover costs and expenses as provided iu this Contract;

(b) the right to use, free of charge, such quantities of Petroleum produced from any
Field as’ are reasonably required for conducting Petroleum Operations in the
Contract Area in accordance with generally accepted practices in the
international petroleum industry. The use of quantities of petroleum for the
Purpose of conducting Petroleum Operations in the Contract Area shall be

subject to audit;

(©) the right to lay pipelines, build roads, construct bridges, ferries, aerodromes,
landing Fields, radio telephones and related communication and infrastructure
facilities and exercise other ancillary rights as may be reasonably necessary for
the conduct of Petroleum Operations subject to such approvals as may be
required and the applicable laws in force from time to time for the regulation and

control thereof,

(d) the right of full and free access to available relevant data and samples Gacluding
but not limited to technical data such as seismic, well information, well
completion reports, and any other data‘in the possession or control of
Government or ONGC of the Contract Area). Such access shall be at the
material, copying and reproduction cost to the Contractor.

The Government reserves the right to itself, or to grant to the Licensee or others the
right, to prospect for and mine minerals or substances other than Petroleum within the
Contract Area; provided, however, that if after the Effective Date, the Licensee or
others are issued rights, or the Government proceeds directly to prospect for and mine
in the Contract Area any minerals or substances other than Petroleum, the Contractor
shall use its best efforts to avoid obstruction to or interference with such operations
within the Contract Area and the third parties and/or Government, ‘as the case may
be, shall use best efforts to ensure that operations cacried out do not obstruct or
unduly interfere with Petroleum Operations in the Contract Area.
1 4
ON yh ee

a 5

13

The, Contractor shall :

_@

)

©

(4)

(e)

O

(@)

except as otherwise expressly provided in this Contract, conduct all Petroleum

-Operations at its sole risk, cost and expense and’ provide all funds necessary for

the conduct of Petroleum Operations including funds for the purchase or lease of
equipment, materials or supplies required for Petroleum Operations as well as
for making payments to employees, contractors and Sub contractors;

conduct all Petroleum Operations within the Contract Area diligently,
expeditiously, efficiently and in a safe and workman like manner in accordance
with’ good petroleum industry practice pursuant to the approved Work
Programs;

ensure provision of all information data, samples etc., which the Licensee may be
required to furnish under the applicable laws;

ensure that all equipment, materials, supplies, plant and installations used by the
Contractor, the Operator, and Subcontractors comply with generally accepted
standards in the international petroleum industry and are of proper construction

and kept, in good working order;

‘in the prepatation and implementation of work Programs and in the conduct of
Petroleum Operations, follow good international petroleum industry practices
with such degrec of diligence and prudence reasonably and ordinarily exercised
by experienced parties engaged in a similar activity under similar circumstances

aud conditions;

establish and submit to the Management Committee for approval appropriate ©
criteria and procedures for the purchase, lease or rental of machinery,

- equipment, assets and facilities required for Petroleum Operations based on

economic considerations and generally accepted practices in the petroleum
industry with the objective of ensuring cost and operational efficiency in the
conduct of Petroleum Operations;

establish and submit for the approval of the Management Committee appropriate
procedures including tender proceditres for the acquisition of goods and services
as provided in Article 23,2;

after the designation. of a Field and a Development Arca, pursuant to this
Contract, forthwith proceed to take all necessary action for prompt and orderly
development of the Fields and the Development Area and for the production of
Petroleum in accordance with the terms of this Contract;

@

a

wo

appoint a technically competent and sufficiently experienced representative, and,
in his absence, a suitably qualified replacement therefor, who shall be resident in
India and who shall-have full authority to take such steps as may be necessary to
implement this Contract and whose names shall, on appointment within ninety
(90) days after commencement of the first Contract Year, be made known to the
Licensee and the Government;

provide acceptable working conditions, living accommodation and access to
medical attention and nursing care in the Contract Area for all personnel
employed in Petroleum Operations and extend these benefits to other persons
who are engaged in or assisting in the conduct of Petroleum Operations in the
Contract Area;

carry out such other obligations as are specified in this Contract, in particular
those specified in Article 12; and

be always mindful of the rights and interests of India in the conduct of Petroleum

Operations. f Su aL eee

‘ . ‘ARTICLE -.8 . .
GOVERNMENT / LICENSEE ASSISTANCE

8.1 Upon application in the prescribed manner, and subject to compliance with applicable
laws and relevant procedures, the Government will:

(a) use their best endeavors to provide the right of ingress and egress from the
Contract Area and any facilities used in Petroleum Operations, wherever located,
and which may be within their control;

{b) use their good offices, when necessary, to assist Contractor in procurement of
facilities required for execution of Work Programs including necessary approvals,
permits, consents, authorizations, visas, work permits, licenses, rights ‘of way,
easement, surfece rights and security protection, required pursuant to this Contract
and which may be available from resources within the Government's control;

(©) use their good offices to assist in identifying and making available necessary
priorities for obtaining local goods and services pursuant to Article 23;

(d) in the event that onshore facilities are required outside the Contract Area for
Petroleum Operations including, but not limited to, storage, loading and processing
facilities, pipeline and offices, use their good offices in assisting the Contractor to
obtain from the authorities of the State Government in the State in which such
facilities are required, such licenses, permits, authorizations, consents, security
protection, surface rights and easements as are required for the construction and
operation of the said facilities by the Contractor.

(©) Use its best endeavors to facilitate conclusion of petroleum offtake agreements
between the Contractor and the nominees of the Government designated for this ”

purpose.

8.2 Licensee shall keep the Companies timely informed of :

(a) any act required under law to keep any existing license or lease issued with
respect to the carrying out of Petroleum Operations in the Contract Area valid
and in good order and of any actin taken by the Licensee in this regard;

{b) any request to the Licensee, or order of which the Licensee is aware, from the
public authorities concerning any matter related to the said license or lease or

Petroleum Operations in the Contract Area. |
: WY ae

al OS

a
ARTICLE - 9

DISCOVERY, DEVELOPMENT AND PRODUCTION

ML

92

93

9.4

Ifand when a Discovery is made within the Contract Area, the Contractor shall:

(a) forthwith inform the Government of such Discovery;

(b) promptly thereafter, but in no event later than a period of thirty (30) days from the
date of such Discovery, furnish to the Government particulars, in writing, of such
Discovery; :

promptly run tests to determine whether the Discovery is of potential-commercial
interest and, within a period of sixty (60) days after completion of such tests, submit a
report to the Management Committee containing data obtained from such tests and
its analysis and interpretation thereof, together with a written notification to the
Government of whether, in the Contractor's opinion, such Discovery is of potential

commercial interest and merits appraisal,

©

Ifthe Operator determined to conduct a drill stem or production test, in open hole or
through perforated casing, with regard to any Discovery, it shall notify to the extent
possible the Licensee of the time of such test at least twenty four (24) hours prior to
the proposed test, and the Licensee shall have the right to have a representative

present during such test.

If, pursuant to Article 9.1 (c), the Contractor notifies the Government, aad the
Licensee that a Discovery is of potential commercial interest, the Contractor shall
prepare and submit to the Management Committee with due difigence, within one
hundred and twenty (120) days of such notification, a proposed Appraisal Program
with a work Program aud budget to curry out an adequate and effective appraisal of
such Discovery designed to achieve both the following objectives: (i) determine
without delay, and, in any event, within the period specified in Article 9.5, whether
such Discovery is a Commercial Discovery and (ii) determine, with reasonable
precision, the boundaries of the area to be delineated as a Field.

The proposed Appraisal Program shall be considered by the Management Committee
within forty five (45) days after submission thereof pursuant to Article 9.3. The said
Appraisal Program, together with the work Program and budget submitted by the
Contractor, revised in accordance with any agreéd amendments or additions
thereto, approved by the Management Committee, shall be adopted as the Appraisal
Program and the Contractor shall promptly commence implementation thereof; and
the Yearly budget for the Exploration Period, adopted pursuant to Article 4, shall be

revised accordingly. y, os ’
mw

95

9G

7

The Contractor shail, unless otherwise agreed, in respect of a Discovery of Crude Oil,
advise the Management Committee by notice in writing within a period of twenty
four (24) months from the date on which the notice provided for in Article 9.1 was
delivered, whether such Discovery is a Commercial Discovery or not. Such notice shail be
accompanied by a report on the Discovery setting forth all relevant technical and
economic data as well as all evaluations, interpretations and analysis of such data and
feasibility studies relating to the Discovery prepared by or for the Contractor, with respect
to the Discovery. If the Contractor is of the opinion that Petroleum has been discovered
in commercial quantities, it shall propose that the Management Committee declare the
Discovery as a Commercial Discovery based on the report submitted. In respect of
discovery of gas, the provision of Article 21 shall apply.

The Management Committee shall, within forty five (45) days of the date of the notice
referred to in Article 9.5, consider the proposal of the Contractor and request any other
additional information it may reasonably require so as to reach a decision on whether or
not to declare the Discovery as a Commercial Discovery. Such decision shall be made
within the later of (a)ninety (90) days from the date of notice referred to in Article 9.5 or
(b) ninety (90) days of receipt of such other information as may be required under this

Article 9.6,

Ifa Discovery is declared a Commercial Discovery, within two hundred (200) days of the
declaration of the Discovery as a Commercial Discovery, the Contractor shall submit to
the Management Committee a comprehensive plan for the development of the Commercial
Discovery. Such plan shall contain detailed proposals by the Contractor for the
construction, establishment and operation of all facilities and services for and incidental to
the recovery, storage and transportation of the Petroleum from the proposed Development
Area to the Delivery Point together with all data and supporting information including but
not limited to: .

(a) Description of the nature and characteristic of the Reservoir, data, statistics,
interpretations and conclusions on all aspects of the geology, reservoir evaluation,
petroleum enginecring factors, reservoir models, estimates of reserve in place,
possibie production magnitude, nature and ratio of Petroleum fluids and analysis of
producable Petroleum;

(0) | Outlines of the. development project and/or alternative development projects, if any.

describing the production facilities to be installed and the number of wells to be
drilled under such development: project and/or alternative development projects, if

any; vd LOSSC. “ow ee

9.8

9.9

9.10

DAL

(©) Estimate of the rate of production to be established and projection of the possible

, Sustained rate of production in accordance with geuerally accepted interational

_ petroleum industry practice under such development project and/or alternative
development projects, if any, which will ensure that the area does not suffer an. ~,

excessive rate of decline of production or an excessive loss of reservoir pressure;

estimates of, Development Costs and Production Costs under such development
project and/or alternative development projects, if any; .
(e) Contractor's recommendations as to the particular project that it would prefer;

(Q Work Program and budget for Development proposal concerning the designation of
the Field;

anticipated adverse impact on the environment and measures to be taken for
prevention or minimization thereof and for general protection of the environment on

conduct of operations,

(s)

(hb) the information required in Articles 21.4.1 and ‘21.4.2.

Any proposed development plan submitted by the Contractor pursuant to Article 9.7 may
be approved by the Management Committee, with such amendments and modifications as
it may decide, within two hundred and seventy (270) days of the declaration of the
Discovery asa Commercial Discovery. If such a Development Plan has not been approved
by the Management Committee within this two hundred and seventy (270) day period, the
Contractor shall have the right to submit such plan directly to the Government for
approval, which approval shall not be unreasonably withheld. The said submission will be

answered within sixty (60) days of receipt.

A Development Plan approved by the Management Committee or the Government, as the
case may be, from time to time shall commit the Contractor to the obligations stipulated in

Articles 9.13 to 9.15.

The Management Committee shall obtain such approvals from the Government as may be
required, except where this Contract provides that the Contractor may obtain such

approvais directiy.
If the Licensee considers a Discovery to be non-commercial while the Companies consider
that it is commercial and the Management Committee fails to declare the Discovery as a
Commercial Discovery within the ‘time limit stipulated in Article 9.6 hereof, the
Companies may declare the Discovery. as. a Commercial Discovery and submit
development and production plans in respect of the Discovery to the Management
Comunittee as per the provisions of Article 9.7 and after such plans have been approved by
the Management Committee or the Government, as the case may be, the Companies
shall, acting solely, provide the entire Development Costs and undertake development of

—eE

942

9.13

944

OAS

B16

the said Field. If however, the suid Field turns out to be non-commercial, the entire
Development Cost of the said Field shall be borne solely by the Companies and such
expenditure shall be reckoned as expenditure on unsuccessfill exploration but shall not
count as Investment in the Contract Area and shall not be recoverable as Cost Petroleum
from any other Field of Contract Area but shall be recoverable.from Petroleurn produced
from such oil Field. Licensee shall have no claim on the production from such Field.

In the event that the Licensee considers a Discovery to be commercial, but the Companies
consider the same as non-commercial, the Licensee shall give notice to the Companies to
that effect and thereafter the Field relating to such Discovery shall be excluded from the
Contract Area and the Licensee may proceed, acting solely, to develop that Field,
providing the entire Development Cost. In that event, the Contractor shall have no claim
on the production from such a Field and such a Field shall be excluded frora the Contract

Area for all purposes:

Work Programs and budgets for Development aud Production Operations stall be
submitted to the Management Committee as soon as possible after the designation of a
Development Area and thereafter not tater than Jist Decamber each Calendar Year in

respect of the Year immediately following.

The Management Committee, when considering any Work Program and budget, may
require the Contractor to prepare an estimate of potential production to be achieved
through the implementation of the said program and budget for each of the three(3) Years
following the Year to which the Work Program and budget refate. If major changes in
Year to Year estimates of potential production are required, these shall be based on

concrete evidence necessitating such changes.

Not later than the fifteenth (15th) day of January each Calendar Year, in respect of the
Year immediately following, the Contractor shall determine the "Program Quantity" with
the approval of the Management Committee. The Program Quantity for any Year shall be
the maximum quantity of Petroleum based on Contractor's estimates, as approved by the
Management Committee, which can be produced from a Field(s) consistent with
sound international petroleum industry practices and‘minimizing unit production cost,
faking into account the capacity of the producing Wells, gathering lines, separators,
storage capacity and other production facilities available for use during the relevant Year,
as well as the transportation facilities up to the Delivery Point.

Proposed revisions to the details of the Development Plan or an annual Work Program or
budget in-respect of Development and Production Operations shalt, for good cause and if,

- the circumstances so justify, be submitied to the Management Committee for approval,

through the Operating Committee, provided that revisions shall jiot be made so as to
extend a designated Ficld or a Development Area or to substantively change any aspect of

the Development Plan. rarer
Grn TIL Ze.
OWN.

10.1

10.2

10.4

: ARTICLE - 10
UNIT DEVELOPMENT

Ifa Reservoir in a Discovery Area is situated partly within the Contract Area and partly in
an area in India over which other parties have a contract to conduct Petroleum
Operations, the Government may, for securing the more ellective recovery of Petroleum
from such Reservoir as one Field, by notice in writing to the Contractor, and such other
parties requiring that the Contractor and the such other parties :

(a) collaborate and mutually agree on the joint development of the Reservoir as one
Field; * .

{b) submit such agreement between the Contractor and such other parties to the
Government for approval; and

(c) jointly prepare a plan for such joint development of the said Reservoir, within one
hundred and eighty (180) days of the approval of the agreement referred to in (b)
above.

If no plan is submitted within the petiod specified in Article 10.1 (c) or such longer period
as the Parties may agree or, if such plan as submitted is not acceptable to the Government
and the Parties cannot agree on amendments to the proposed joint development plan, the
Government may cause to be prepared, at the expense of the Contractor and the other
patties refereed to in Article 10.1, a plan for such joint development consistent with
generally accepted practices in the international petroieum industry which shall take into
consideration any plans and presentations made by the Contractor and the aforementioned’

other parties.

IF the Parties are unable to agree on the proposed plan for joint development, then

any Party may refer the matter to a sole expert for final determination pursuant to
Article 33, provide that the Contractor may in case of any disagreement on the issue
of joint development or the proposed joint development plan, or within sixty (60) days of

determination by a sole expert, notify the Licensee and the Government that it elects to

‘surrender its right in the reservoir in the said Discovery Area in place of petticipation in

a joint devclopment in which event Contractor shall have no obligation to conduct any
Petroleum Operation in relation to such reservoir within the said discovery area. ” .

Ifa proposed joint development plan is agreed and adopted by the Parties, or adopted
following determination by the sole expert, the plan as finally adopted shall be the
approved joint development plan and the Contractor shall comply with the terms of the

said Development Plan as if the Commercial Discovery is established.

10.5

10.6 .

The provisions of Articles 10.1,” 10.2, and 10.3 shall apply mutatis mutandis to a
Discovery of a Reservoir located partly within the Contract Area, which, although not
equivalent to a Commercial Discovery if developed alone, would be a Commercial
Discovery if developed together with that part of the Reservoir which extends outside the
Contract Area to areas subject to contract for Petroleum Operations by other parties.

Tf a Reservoir is situated partly within the Contract Area and partly in an area in India
which, at the time of making of the Discovery by the Contractor, has not been offered
under an exploration bidding round and/or no production sharing contract similar to this
Contract has been granted or is under negotiation and/or no license or lease to conduct
petroleum operations has been granted or under consideration, the Government may
consider the extension of the Contract Area to include the entire area of the Reservoir if

so requested by the Contractor. ae
af USS ON ee

ILL

IL-2

113

14

ARTICLE - ti
. MEASUREMENT OF PETROLEUM

The volume and quality of Petroleum produced and saved from a Field shall be measured
by methods and appliances generally accepted and customarily used in good international
petroleum industry practice and approved by the Management Committee.

Net volume of Crude Oil and Natural Gas means Crude Oil and Natural Gas produced
from the weil head minus the Crude Oil and Natural Gas used for Petroleum Operations
and further exploration / exploitation or unavoidably lost or flared.

The Government may, at all reasonable times, inspect and test the appliances used for
measuring the volume and determining the quality of Petroleum, provided that any such
inspection or testing shall be carried out in such a manner so as not to unduly interfere

with Petroleum Operations,

Before commencement of Production in a Field, the Parties shall mutually agree on :

(a) methods to be employed to optimize the measurement of volumes of Crude Oil
production; .

(b) the point at which Petroleum shall be measured and the respective shaves allocated
to the parties in accordance with the terms of this Contract;

(©) . the frequency of inspections and testing of measurement appliances and relevant
procedures relating thereto; and :

(d) the consequences of a determination of an error in measurement,

The Contractor shali undertake to measure the volume and- quality of the Petroleum
produced and saved from a Field at the agreed measurement point consisteat with
generally accepted practices in the international’ petroleum industry, with the frequency
aad according to procedures agreed pursuant to Article 11.3. The Contractor shall not
make any alteration in the agreed method or procedures for measurement or to any of the
approved appliances used for that purpose without the written consent of the Management

Committee aud the Government.

The Contractor shall give the Government timely notice of its intention to conduct
measuring operations and the Government shall have the right to be present at and
supervise, either directly or through authorized representatives, such operations,

ae

ADL

122

12.3

. ARTICLE - 12
PROTECTION OF THE-ENVIRONMENT

The Government and the Contractor recognize that Petroleum Operations will cause
some impact on the environment in the Contract Area. Accordingly, in performance of
the Contract, the Contractor shall conduct its Petroleum Operations with due regard
to concerns with respect to protection of the environment and conservation of natural
resources. Towards this end, and in the furtherance of any laws promulgated or as the
Government may otherwise require from time to time, the Contractor shall:

a) employ standard industry techniques, practices and methods of operation for the
prevention of Environmental Damage in conducting its Petroleum Operations:

b) take necessary and adequate steps to:

(@ prevent Environmental Damage and, where some adverse impact of the
environment is unavoidable, to minimize such damage and the consequential

effects thereof on property and people;

{ii)ensure adequate compensation for injury to persons or damage to property.
caused by the effect of Petroleum Operations.

If the Cotvactor fails to comply with the provisions of paragraph (b)(i) of Article
12.1 or contravenes any relevant law, and such failure or contravention results in any”
Environmental Damage, the Contractor shall forthwith take all necessary and
reasonable measures to remedy the failure and the effects thereof.

Ifthe Government has, on reasonable grounds, good reason to believe that any works
or installations erected by the Contractor or any operations conducted by the
Contractor are endangering or may endanger persons or any property of any person,
or are causing or may cause pollution, or are harming or may harm wildlife or the
environment to a degree which the Government deems unacceptable, the Government
may require the Contractor to take remedial measures within such reasonable period
as may be determined by the Government and to repair any damage to the
enviroument. If the Government deems it necessary, it may also. réquire the
Contractor to discontinue Petroleum Operations in whole or in part until the
Contractor has taken such remedial measures or has repaired any damage caused.

gq one INT Ee

12.4 The measures and methods to be used by the Contractor for the purpose of complying

12.5

with the terms of paragraph (b)(@i) of Article 12.1 shall be determined in timely
consultation with the Government upon the commencement of Petroleum Operations
or whenever there is a significant change in the scope or method of conducting
Petroleum Operations and shall take into account the international standards
applicable in similar circumstances and the relevant environmental impact study

carried out in accordance with Article 12.5 below.

The Contractor shall notify the Government, in writing, of the measures and methods
finally determined by the Contractor and shal! cause such measures and methods to be
reviewed from time to time in the light of prevailing circumstances.

The Contractor shall cause a person or persons with special knowledge on
environmental matters, approved by the Government, to carry out an environmental
impact studies in order:

(a) to determine, at the time of the study, the prevailing situation relating to the
environment, human beings and local communities, the wildlife and marine life in
the Contract Area and in the adjoining or neighbouring areas; and

(b) to establish the likely effect on the environment, human beings and iocal
communities, the wildlife and marine life in the Contract Area and in the
adjoining or neighbouring areas in consequence of Petroleum Operations to be
condueted under this Contract and-to submit, for consideration by the Parties,
methods and measures contemplated in Article 12.4 for minimizing
Environmental Damage and carrying out Site Restoration activities,

12.5.1 The first of the aforementioned siudies if not covered under Article 12.5 shall be °

carried out in two parts, namely, a preliminary part which must be concluded before
commencement of any work in Contract Area relating to a seismographic or other
sutvey, and a final part relating to drilling in the Exploration Period. The pact of the
study relating to drillizig operations in the Exploration Period shall be approved by
Government before the commencement of such drilling operations.

12.5.2 The second of the aforementioned studies shall be completed before
commencement of Development Operations and shall be submitted by the
Contractor as part of the Development Plan, with specific approval of
Government being obtained before commencement of Development Operations.

12.5.3 The studies mentioned in Article 12.5 above shali contain proposed
environmental guidelines to be followed in order to minimize Environmental
Damage and shall include, but not be limited to, thé foliowing, to the extent

appropriate to the respective study: .
q se 4
cn A a

(a) proposed access cutting;

(b) clearing and timber saivage;

(c) wildlife and habitat protection;

(d) fuel storage and handling;

(e) use of explosives;

(f) camps and staging;

{g) liquid and sotid waste disposal; _
(h) cultural and archaeological sites;
i) selection of drilling sites;

(j)_ terrain stabilization;

(&) protection of freshwater horizons;
(J) blowout prevention pian;

(m) flaring during completion and testing of Gas and Oil Wells;
(n) abandonment of Wells;

(0) rig dismantling and site completion;
{p) reclamation for abandonment;

(q) noise control; and

(«) debris disposal,”

12.6 The Contractor shall ensure that:

12.7

()

(by

()

Petroleum Operations are conducted in an environmentally acceptable and safe
manner consistent with good international petroleum industry practice and that
such Petroleum Operations are properly monitored;

the pertinent completed cavironmental impact study is made available to’ its
employees. and to any petson under its direct -or indirect control and -
Subcontractors to develop adequate and proper awareness of the measures and
methods of environmental protection to be used in carrying out Petroleum

Operations; and

the contracts entered into between the Contractor and its Subcontractors
relating to its Petroleum Operations shall include the provisions stipulated herein
and any established measures and methods for the implementation of the
Contractor's obligations in relation to the environment under this Contract.

The Contractor shall, prior to conducting any drilling activities, prepare aud submit
for review by the Government contingency plans for dealing with oil spills, fires,
accidents and emergencies, designed to achieve rapid and effective emergency
response. The plans referred to above shall be discussed with the Government and

concerns expressed shall be taken into account.

a
“a —_—

12.8

12.9

12.10

TRAD

42.12

12.7.1 In the event of an emergency, accident, oil spill or fire arising from Petroleum
* Operations affecting the environment, the Contractor shall forthwith notify the
Government and shall promptly implement the relevant contingency plan and
perform such Site Restoration Activities as may be necessary as provided. in
paragraph (b) of Article 12.9. me

12.7.2 In the event of any other emergency or accident arising from the Petroleum
Operations affecting the environment, the Contractor shall take such action as
may be prudent and necessary in accordance with good international petroleum

industry practice in such circumstances.

In the event that the Contractor fails to comply with any of the terms contained in
Article 12.7 within a period specified by the Government, the Government, after
giving the Contractor reasonable notice in the circumstances, may take any action
which may be necessary to ensure compliance with such terms and to recover from the
Contractor, immediately after having taken such action, all costs and expenditures
incurred ‘in coanection with such action together with such interest as may be
determined in accordance with Section 1.7 of Appendix C of this Contract,

On expiry or termination of this Contract or relinquishment of part of the Contract

Area, the Contractor shall :
a) subject to Article 27, remove all equipment and installations from the relinquished
area or former Contract Area in a manner agreed with the Government pursuant to

an abandonment plan; and

b) perform all necessary Site Restoration activities in accordance with good

international petroleum industry practice and take all other action necessary to -

prevent hazards to human life or to the property of others or the environment with
respect to Petroleum operations carried out by Contractor. . .

In this Article, a reference to Government includes the State Government.

If Contract Area is partly located on areas forming part of certain national parks,
sanctuaries, mangroves, wetlands of national importance, biosphere reserves and other
biologically sensitive areas, passage through the above mentioned areas shall generally
not be permitted. However, if there is no passage, other than through these areas, to
reach a particular point beyond these areas, permission of the concemed authorities

shall be obtained,

The obligations and liability of the Contractor for the eavironment hereunder shall be
limited to damage to the environment which:

{a) occures after the Effective Date; and
(b) results from an act or omission of the Contractor.

ARTICLE 13 :
, GOVERNMENT PARTICIPATION

PARTICIPATING INTEREST OF TRE PARTIES

13.0 The initial Participating Interest of the Parties hereunder are as follows :

Party Participating Interest
ACL (35) Percentage Interest
CANORO (35) Percentage Interest
CENTURION (30) Percentage Interest

J31 The Government, through its designated Nominee, shall have the option to acquire a

: Participating Interest from the Companies in accordance with the provisions of this Article. If
the Government execcises such option to participate, its Participating Interest shall be
transferred to the Nominee from the Companies in the proportion which each Company's
Participating Interest bears to the total Participating Interest of the Companies.

13.2 Government sball have an option to acquire a Participating Interest of thirty percent
(30%) in any Field by serving notice to that effect on the Company(ies) within ninety (90)
days of the decision of the Management Committee under Article 9.6,

13.3 In the event that the Government exercises its option to participate pursuant to
Article 13.2, the Nominee shall contribute its Participating Interest share of all
Development and Production costs incurred with respect to the Field from the date of |
approval of the Development Plan for such Field and shall assume a share of all rights
and obligations, corresponding to its Participating Interest share, from the said date, .
with respect to such Field but shall not be liable for any costs incurred prior to the

said date.

13.4 Except as provided in the this Article or elsewhere in this Contract, the rights and
obligations to be assumed by the Nominee shall include but not be limited to :
(a) the right to take Cost Petroleum in accordance with the provisions of Article 14;
{b) the right to take its total Participating Interest share of the Contractors Share of
Profit Petroleum in accordance with the provisions of Article 15;

(c) the right to receive its Participating Interest share of any incidental income and
receipt arising from Petroleum Operations and apportioned to the Fields in which it

is participating;

135

‘

{d) the obligation to contribute its Participating Interest share of costs and expenses as
provided in Article 13.3.

All payments by the Nominee in an Year, in respect of its Participating Interest share of
Contract Costs, shall be made in United States Dollars, or any other convertible currency
agreed between the Parties, to the extent required, provided that the Nominee shall be
entitled to contribute its Participating Interest share of such costs in the relevant Year in
Indian Rupees to the maximum extent that Rupees are required by the Contractor to meet

its obligations in India. .

14.1

14,2

143

144

14.5

14.6

14.7

: ARTICLE - 14
(RECOVERY OF COSTS FOR OIL AND GAS

The Contractor shall be entitled to recover Contract Costs at the rate of one hundred
percent (100%) out of the total volumes of Petroleum producéd and saved from each
Field in the Year, separately for each Field, in accordance with the provisions of this

Article,

Exploration Costs incurred by the Contractor in the Contract Area upto the date of
Commercial Production of Petroleum from a Field in that Contract Area shall be aggregated,
and the Contractor shall be entitled to recover the aggregate of such Exploration Costs out of
the Cost Petroleum from the Field at the rate of one hundred percent (100%) per annum of
such Exploration Costs beginning from the date of such Commercial Production, as provided

in Article 14.4,

The Contractor shall be entitled to recover out of the Cost Petroleum from any Field in
Contract Area, the Exploration Costs which it has incucred in that Contract Area in any
‘Year after the Effective Date at the rate of one hundred percent (100%) per-annum of
such Exploration Costs beginning from the date such Exploration Costs are incurred as

provided in Article 14.4,

The Contractor shall be entitled to recover Exploration Costs as provided in Articles
14,2 and 14.3 in proportion to the values of the quantity of Petroleum produced and
saved from the Field as reduced by the Production Costs in the Field, in the relevant
Year, provided that such Exploration Costs once recovered shall not be allowable for .

recovery second time.

Development Costs incurred by the Contractor in any Field upto the date of Commercial
Production from such Field shall be aggregated, and the Contractor shall be entitled to
Tecover out of the Cost Petroleum from that Field the aggregate of such Development
Costs at the rate of one bundred percent (100%) per annum of such Development Costs

"beginning from the date of such Commercial Production from the said Field.

‘The Contractor shall be entitled to recover out of the Cost Petroleum the Development
Costs which it has incurred on such Field after the date of Commercial Production from
the Field at the rate of one hundred percent (100%) per annum of such Development
Costs beginning from the date such Development Costs are incurred.

The Contractor shall be entitled to recover in full during any Year the Production Costs
incurred on a Field in that Year out of the Cost Petroleum from such Field.

Coe
OF

14.8

14.9

14.10

If during any Year the Cost Petroleum from any Field is not sufficient to enable the
Contractor to recover in full the Contract Costs due for recovery in that year in
accordance with the provisions ¢ of Articles 14.1 to 14.7 then, subject to the provisions of
Article 14,16: .

(a) recovery shall first be made of the Praduction Costs; and
(b) recovery shall next be made of the Exploration Costs; and
(c) recovery shall then be made of the Development Costs.

‘The unrecovered portions of Contract Costs shall be cartied forward to the following Year and
the Contractor shall be entitled to recover such Costs in such Year or the subsequent Years as
if such Costs were due for recovery in that Year, or the succeeding Years, until the
unrecovered Costs have been fully recovered out of Cost Petroleum from the Field. ~

For the purposes of this Article, as well as Article 15:
(a) costs, receipts and income shall be converted into production unit equivalents, and
vice versa, using the relevant prices established pursuant to Article 19 for Crude Oil
- and Article 21 for Natural Gas.

(b) revenue received from the sale of Condensate produced from a Field (valued in
accordance with Article 19) shall be aggregated with the value of Crude Oil
produced and saved from the said Field as though such revenues were realized from
Crude Oil.

(©) revenue received from the sale of Condensate produced from a Gas Field (valued in
accordance with Article 19) shall be aggregated with the value of Non Associated

Natural Gas produced and saved from the said Field as though such revenues were

realized from Non Associated Natural Gas.

Pending completion of the calculations required to establish definitively the Contractor’s
entitlement to Cost Petroleum from any Field in any Year, the Contractor shall take
delivery, provisionally, of volumes of Crude Oil and/or Natural Gas representing its
estimated Cost Petroleum entitlement calculated with reference to estimated production
quantities, costs and prices for the Field as established by the Contractor and approved by
the Management Committee, Such provisional determination of Cost Petroleum shall be
made every Quarter on an accumulative basis, Within sixty days of the end of each Year, a
final calculation of the Contractor’s entitlement to Cost Petroleum, based on actual
production quantities, costs and prices for the entire Year, shall be undertaken and any
necessary adjustments to the Cost Petroleum entitlement shall be agreed upon between the
Parties and made as soon as practicable thereafter.

aN MW
mu

15.5

15.2

15.3

15.4

ARTICLE - 15
PRODUCTION SHARING OF PETROLEUM

» BETWEEN CONTRACTOR & GOVERNMENT

The Contractor and'the Goverameiit shall share in the Profit Petroleum from the each
Field within Contract Area in accordance with provisions of this Article.

The Share of Profit Petroleum in any Year, shall be calculated for the each Field on the
basis of the Investment Multiple actually achieved by the Companies at the end of
preceding Year for that Field as provided in Appendix D.

Profit Split
The split of the Profit Petroleum between Government and Contractor, on the basis of .
Investment Multiple, as stated in Article 15.1 above will be as follows :

Article | Investment Multiple | Share of Government | Share of Contractor ia
: in Percentage Percentage

15.2.1. <10 Q . 100

15.2.2 1.0t0<2.0 0 100

15.2.3. 2.0 to <2.5 10 90

15.2.4 2.510 <3.0 1s 8S

15.2.5 = 3.0 20 80

For the avoidance of doubt, it is hereby stated that once the Contractor's Investinent
Multiple has increased so as to trigger, in any Year, a higher percentage of Profit
Petroleum sharing for the Government (and a lower percentage for the Contractor) than
that existing before the date of such increase, the Parties Shall be entitied to share in the
total volume of Profit Petroleum in the proportions specified in the relevant Articles above
ia respect of the higher levels of or Investment Muthtple and shall not be entitled to receive
any Profit Petroleum shares in respect of the lower levels af. profitability.

The value of the Contractor’s Investment Multiple at the end of any Year in respect of
each Field shall be calculated in the manner provided for, and on the basis of the net cash
flows specified, in Appendix "D" to this Contract. However, the volume of Profit
Petroleum to be shared between the Government and the Contractor shall be determined

vf Col LUDS] _

at

15.5

for cach Quarter on an. accumulative basis, Pending finalization of accounts, delivery of

Profit Petroleum shall‘ be taken by the.Government atid the Contractor on the basis of -

. Provisional estimated figures of Contract Costs, production, prices, receipts, income and
any other income or allowable deductions and on the basis of the value of the Investment
Multiple achieved at the end of the preceding Year, All such provisional estimates shall
be approved by the Management Committees. When it is necessary to convert monetary
uunits into physical units of production equivalents or vice versa, the price or prices
determined pursuant to Articles 19 and 21 for Crude Oil, Condensate and Natural
Gas respectively shall be used. Within sixty (60) days of the end of each Year, a final
calculation of Profit Petroleam based on actual casts, quantities, prices arid income for the
entire Year shall be undertaken and aily necessary adjustments to the sharing of Petrofeum
shall be agreed upon between the Government and the Contractor and made as soon as is
practicable thereafter.

‘The Profit Petrofeum due to the Contractor in any Year fom any Field shall be divided

between the Parties constituting the Contractor in Proportion to their respective
Participating Interests.

Soy dS ee

ARTICLE - 16 .
, " TAXES, ROYALTIES, RENTALS, 2
CUSTOMS DUTIES ETC.

16.1 All Parties and the operations under the Contract shall be subject to all fiscal legislation in
India except where, pursuant to any authority granted under any applicable law, they are
exempted wholly or partly from the application of the provisions of a Particular aw or as
otherwise provided herein,

16.2 Pursuant to the provisions of section 42 of the Income-Tax Act, 1961; the allowances
specified herein shall apply in computing income tax payable by a Company on its profits
and gains from the busiaess of Petroleum Operations in liew of (and not in addition to)
corresponding allowances provided for under the heading "Profits and Gains of Business
or Profession” in the Income-Tax Act 1961. .

16.2.1 Subject to the provisions herein below, deductions at the rate of one hundred
percent (100%) per annum shall be allowed for all expenditures incurred in respect
of Exploration Operations and drilling operations, The expenditure incurred in
respect of Development Operations, other than drilling operations, and Production a
Operations will be allowable as per the provisions of the Income Tax Act, 1961.
The expenses so incurred are subject to the following :

(a) where any expenditure is not solely incurred on Petroleum Operations of is
incurred as part of or in conjunction with any other business, only that
proportion of the total expenditure which can be proved to the assessing -
officer to represent a fair proportionate part thereof, having regard to all are
relevant facts and circumstances, shall be allowed; .

(6) Sections 40A and 44C of the Income-Tax Act, 1961, shall apply. =

46.2.2 Companies shall be entitled for income tax purposes only to deduct at the rate of
one hundred perccat (100%) of all of its unsuccessful exploration costs incurred in
contract areas covered by other contracts from the aggregate value of Petroleum
allocable to the Contractor from the Contract Area : .

(a) Unsuccessfil Exploration Costs incurred in contract areas other than the
Contract Arca where Commercial Discovery has been made up to the date of
comunencement of Commercial Production shall be aggrcpated and the
Company(ies) shall be entitled to deduct such costs at the rate of one

hundred per cent (100%) per annum;

17.1

17.2,

17.3

174

7S

. .t ARTICLE - 17 ot
re CUSTOMS DUTIES

Machinery, plant, equipment, materials and supplies imported by Contractor or its
Subcontractors solely and exclusively for use in Petroleum Operations shall be exempted
from customs duties subject to compliance with procedures and conditions as may be
determined: pursuant to applicable customs duty legislation, Article 23 and the terms
herein specified.

Contractor shall submit to the Government a fist of Subcontractors who are engaged by it
for the purpose of obtaining the various categories of items specified herein pursuant to
the conduct of Petroleum Operations and who may claim exemptions hereunder,

In order to qualify for the exemption from customs duties as provided for in Article 17.1,
all imported items for which duty exemption is being claimed shall be certified by a
responsible representative of the Coatractor to be imported in terms of this Contract solely
and exclusively for use in carrying out Petroleum Operations and shall be approved by a
representative of the Government to be eligible for such exemption pursuant to the terms
of the Contract. .

The Government shall have the right to inspect the records and documents of the physical
item or items for which an exemption is of has been provided under Article 17.1 to
determine that such item or items are being or have been imported:solely and exclusively
for the purpose for which the exemption was granted’ The Government shall also be

eutitled to inspect such physical items wherever located to ensure that such items are being -

used for the purpose herein specified and any item not being so used shal! immediately
become liable to payment of the applicable customs duties.

Subject to Article 27, the Contractor and its Subcontractors may sell or otherwise transter
in India all imported items which are no longer required for Petroleum Operations, subject
to applicable lave governing customs duties and sale or disposal of such items.

ef ON LYSE ee

nn

oc ore
‘ ARTICLE - 18
DOMESTIC SUPPLY, SALE, DISPOSAL AND EXPORT
‘OF CRUDE OIL & CONDENSATE

18.1 Until such time as the total availability to the Government anil government Companies of
Crude Oil and Condensate from all Petroleum production activities in India meets the total
national demand as determined by the Government, each constituent of the Contractor
shall be required to sell to the Government or its nominee all of their entitlement to Crude
Oil and Condensate from each Field in order to assist in satisfying the national demand.

18,2 Pursuant to Article 18.1 and subject to Article 18.4, each constituent of the Contractor
shall offer to sell to the Government (or its nomince) its total Participating Interest share
of Crude Oil and Condensate to which it is entitled under Articles 14 and 15 at the price
determined in accordance with Article 19 for sales-to Government and the Government
shall have the option to purchase the whole of the crude at the said price,

18.3 The aforementioned offer shall be made by a constituent of the Contract, in writing, at
least six (6} months preceding the Year in which the sale is to be made, specifying the
estimated quantities and grade of Crude Oil and Condensate being offered (based upon
estimates which shail be adjusted within ninety (90) days of the end of each Year on the
basis of actual quantities produced and saved). The Government shall exercise its said
option to purchase, in writing, not later than ninety days (90) prior to the commencement
of the Year in respect of which the sale is to be made, specifying the quantity and grade of
Crude Oil and Condensate which it elects to take in the ensuing Year. Failure by the
Government to give such notice within the period specified shall be conclusively deemed
an election to take all of the Crude Oil and Condensate offered (adjusted as provided

herein) in the ensuing Year.

18.4 If, during any Year, India attains Self-sufficiency, the Government shall promptly
thereafter, but in no event iater than the end of the first Calendar Quarter of the following
‘Year, so advise the each constituent of the Contractor by written notice. In such event, as
from the end of the second Calendar Quarter of the following Year, or such carlier date as
the Parties may mutually agree, Government shall have the option but not obliged to
purchase and the each constituent of the Contractor shall have the right to lift and export
its Participating Interest share of Crude Oil and Condensate until such time, if any as Self-
sufficiency shall have ceased to exist. If Self-sufficiency ceases to exist during a Year, the
Government shal! recover its option to purchase under Article 18.2 in respect of the
following Year by giving notice thereof to the each constituent of the Contractor.

aN SEK
og NUS

18.6

All payments in respect of sales to the Government pursuant to provisions of this Article
shall be made by the Government within the period for credit applicable in the calculation
of the price pursuant to Article 19. If no time frame for credit is applicable in such
calculation, payment shall be made within forty five (45) days from the date of delivery of

Crude Oil or Condensate to the Government at the Delivery Point. In the case of sales by _

a Foreign Company, payment shall be made in United States Dollars or any other
convertible cuccency acceptable to the Government and the Foreign Company, by wire
transfer, to the credit of the Foreign Company’s designated account with a bank within or
outside India designated by the Foreign Company. Subject to any change in the relevant
laws, in the case of sales by a domestic company, payment shall be made in equivalent
Indian rupees to the credit of the domestic company’s designated account with a bank in
India designated by the domestic company. Notwithstanding the above, each constituent
of the Contract shall submit an invoice to the Government within fifteen (15) days from
the date of delivery of Crude Oil. All amounts unpaid by the Government by the due date
shall, from the due date, bear interest calculated on a day to day basis at the LIBOR plus

two percent (2%) will be paid.
If full payment is not received by a constituent of the Contractor when due as provided in
Article 18.4, it shall, at any time thereafter, notify the Government of the default and,

unless such default is remedied within fifteen (15) days from the date of the said notice,
such constituent shall have the right, unless otherwise agreed, upon written notice to the

Government;
a) to suspend the sale to the Government purchase under Article 18.2;

b)
destination restrictions in accordance with Government policy, until the Government -
has paid the duc amount plus interest as provided herein, _

¢) if the payment plus interest is not received by each constituent of the Contractor

within one hundred and twenty (120) days from the date the said payment was duc,
to reccive and export the Government’s share of Profit Oil until such time as either
Government has paid all amounts due plus interest, or the value, based ‘on the price
as determined in accordance with Article 19, of Government’s share of Profit Oil'so

exported is equal to all amounts due plus interest, whichever first occurs; provided,

however, that if the Government makes a payment to such constituent after it has
commenced export of Govemment’s share of Profit Oil and such payment together
with the value of Government’s share of Profit Oil exported (based on the price
determined in accordance with: Article 19) exceeds the amount due plus interest,
necessary adjustment shall be carried out to refund to the Government forthwith the

excess the amount received by the constituent; .

rf OW MSS.

to freely lif, sell and export all'its Participating Interest share of Crude Oil subject to __

18.7

18.8

18.9

18.10

18.11

‘The Company shall be entitled to freely lift and sell / export any Crude Oil and Condensate
which the Government has elected not to purchase pursuant to this Article 18, subject to
Government's generally applicable destination restrictions to countries with which the
Government, for policy reasons, has severed or restricted trade.

No later than sixty (60) days prior to the commencement of production in a Field, and
thereafter no less than sixty (60) days before the commencement of each Year, the
Contractor shall cause to be prepared and submitted to the Parties a production forecast
setting out the total quantity of Crude Oil that it estimates can be produced from a Field
during the succeeding Year, based ona maximum efficient rate of recovery of Crude Oil
from that Contract Area (or those Contract Areas) in accordance with good petroleum
industry practice. no later than thirty (30) days prior to the commencement of each
Quarter, the Contractor shall advise its estimate of production for the succeeding Quarter
and shall endeavor to produce the forecast quantity for each Quarter.

Bach Party comprising the Contractor shall, throughout the term of this Contract, have the
right to separately take in kind and dispose of all its share of Cost Petroleum and Profit
Petroleum and shall have the obligation to lift the said Cost Petroleum and Profit
Petroleum oi a current basis and in such quantities so as not to cause a restriction of
production or inconvenience to the other Parties. .

‘The Government shall, throughout the term of this Contract, have the right to separately
take in kind and dispose. of its share of Profit Petroleum and of such portion of the share
of the constituents of the Contractor of Crude Oil as is purchased by the Government
pursuant to Article 18, and shall have the obligation to lift all of the said Petroleum on a
current basis and in such quantities so as not to cause a restriction of production or

inconvenience to the other Parties.

For the purpose of implementing the provisions of Articles 18.9 and 18.10, a Crude Oil
lifting procedure shall be agreed upon by the Parties no later than six (6) months prior to
the commencement of production in a Field. Such lifting procedure shall include, but not
necessarily be limited to : .

(a) a frocedure for notification by the Operator to the Government, and to each Party
comprising the Contractor, of projected Crude Oil praduction ;

(b) 2 procedure for notification by the Government, and by each constituent of the
Contractor, to the Operator, of its expected offtake and the consequences of inability

or failure to offtake.

ot LOs/

19.1

19.2

19.3

19.3.1

ARTICLE - 19
VALUATION OF PETROLEUM

For the purpose of this Contract, the value of Crude Oil, Condensate and Natural Gas
shall be based on the price determined as provided herein.

A price for Crude Oil shall be determined for each Month or such other period as the
Parties may agree (hereinafter referred to as "the Delivery Period") in terms of United
States Dollars per Barrel, FOB Delivery Point for Crude Oil produced and sold or
otherwise disposed of from each Contract Area, for each Delivery Period, in accordance
with the appropriate basis for that type of sale or disposal specified below.

In the event that some or all of total sales of constituents of Contractor of Crude Oil
during a Delivery Period are made to third parties at Arms Length Sales, all sales so made
shall be valued at the weighted average of the prices actually reccived by the said
constituents, calculated by dividing the total receipts from all such sales FOB the Delivery
Point by the total number of Barrels of the Crude Oil sold in such sales.

In the event that a portion of such third party Arms Length Sales are made on a basis
other than an FOB basis as herein specified, the said portion shall be valued at prices
equivalent to the prices FOB the Delivery Point for such sales determined by deducting all
costs (such as transportation, demurrage, loss of Crude Oil in transit and similar costs)
incurred downstream of the Delivery Point, and the prices so determined shall be deemed
to be the actual prices received for the purpose of calculation of the weighted average of
the prices for all third party Arms Length Sales for the Delivery Period.

19.3.2 Each Company constituting the Contractor shall separately submit to the designated

19.4

nominee of the Government, within fifteen (15) days of the end of each Delivery Period,
a report containing the actual prices obtained in their respective Arms Length Sales to
third parties of any Crude Oil. Such reports shall distinguish between term sales and spot
sales and itemize volumes, customers, prices received and credit terms, and each
constituent of the contractor shall allow the designated nominee of the Government to
examine the relevant sales contracts.

In the event that some or all of the Parties’ comprising Contractor Company's total sales
of Crude Oil during a Delivery Period are made to the Government or its nominee, the
price of all sales so made shall, unless otherwise agreed between the Parties, be
determined on the basis of either the FOB selling price per Barrel of one or more crude
Oils which, at the time of calculation, are being freely and actively traded in the
international market and

19.5

are similar in characteristics and quality to the Crude Oil in respect of which the price is
being determined, such FOB selling price to be ascertained from Platt’s Crude Oil Market
Wire daily publication (Platt's"), or the spot market for the same crude oils ascertained in
the same manner, whichever price, in the opinion of the Parties, more truly reflects the
current value of such crude oils. For any Delivery Period in which sales take place, the
ptice shail be the arithmetic average price per Barrel determined by calculating the
average for such Delivery Period of the mean of the high and tow FOB or spot prices for
each day of the Crude Oils selected for comparison adjusted for differences in the
Crude Oil and the crude oils being compared for quality, transportation costs, delivery
time, quantity, payment terms, the market area into which the crude oil is ‘being sold,
other contract terms to the extent known and other relevant factors. In the event that
Platt's cases to be published or is not published for a period of thirty (30) consecutive
days, the Parties shall agree on an alternative daily publication. In the event of changing
market conditions, the Parties may review and mutually agree on changes to the period
over which the average price of ‘comparable crude oils may be calculated.

19.4.1 At least six (6) months prior to commencement of production from the first Field
and from each Field thereafter in the Contract Area, the Parties shall mect in order
to establish a provisional list of the crude oils to be selected for comparison with
the Crude Oil to be sold and an appropriate mechanism for the purpose of giving
effect to Article 19.4 and definitively establishing the ptice of Crude Oil to be sold
pursuant to Article 19.4. In determining the quality of a Crude Oil, account shall
be taken of all relevant characteristics including but not limited to gravity, sulphur
and metal content, pour point and product yield.

1942 In the event that, at the relevant time, no crude oils of simitar quality to the Crude -
Oil to be sold are being actively traded in the international markets where prices
Gan be ascertained by international publication, or the official FOB selling prices
and the international spot market price vary widely between producers, the Parties
shall meet in good faith to determine an appropriate pricing basis,

19.4.3 The Parties shall mect annually, or sooner upon notice served by any Party on the
others, to review the list of selected crude oils or the mechanism established
Pursuant to article 19.4.1 in light of any new facts since the date of selection of
such crude oils or establishment of such mechanism and to determine what
adjustment (if any) should be made to the said selection or mechanism by mutual

agreement of the Parties.

In the event that in any Delivery Period, some but not all of a Party’s (each constituent of
the Contractor) sales of Crude Oil from a Field are made to the Government or a
Government company and some but not all are made to third parties in Arms Length Sales

and the price as established in accordance with Article 19.4 differs by more than two
von “OW dd ee

=

19.6

19.7

two percent (2%) from the price ‘as determined in accordance with Article 19.3 for the
same Delivery Period, the Parties shall meet, upon notice from any Party to determine if
the prices established for the relevant Delivery Period should be adjusted taking into
account third party Anus Length Sales made by each constituent of the Contractor of the
same or similar Crude Oif from the relevant Field or other - Fields and published
information in respect of other genuine third party Arms Length Sales of the same or
similar Crude Oil for that Delivery Period. Until the matter of an adjustment for the
relevant Delivery Period is finally determined, the price as established in accordance with
this Article will apply for that Delivery Period. Any adjustment, if necessary will be made
within thirty (30) days from the date the adjustment for that Delivery Period is finally

determined,

A Company constituting the Contractor shall determine the relevant prices in accordance
with this Article and the calculation, basis of calculation and the price determined shall be
supplied to the Government or its nominee and shalt be subject to agreement by the
Government or its nominee before it is finally determined. Pending final determination, the

last established price, if any, for the Crude Oil shall be used.

In the event that the Parties fail to reach an agreement on any matter concerning selection
of the crude oils for comparison, the calculation, the basis of, or mechanism for the
calculation of the prices, the prices arrived at, the adjustment of any price or generally
about the manner in which the prices are determined according to the provisions of this
Aiticle within thirty (30) days, or such longer period as may be mutually agreed between
the Parties, from the date of coramencement of Commercial Production or ‘the end of each.
Delivery Period thereafter, any Party may refer the matter or matters in issue for final
determination by a sole expert appointed as provided in Article 33.

19.7.1 Within ten (10) days of the said appointment, the Parties shall provide the expert
with all information they deem necessary or as the export may reasonably require.

19.7.2. Within fifteen (15) days from the date of his appointment, the expert shall report to
the Parties on the issue(s) referred to him for determination, applying the criteria
or mechanism set forth herein and iadicate his decision thereon to be applicable for
the relevant Delivery Period for Crude Oil and such decision shill be accepted as

final and binding by the Parties.

19.7.3 Except for the adjustments referred to in Article 19.5, any price or pricing
mechanism agreed by the Parties pursuant to the provisions of this Article shall not

be changed retroactively
od. CWS ee
i vo le

Yo

19.9

19.10

1911

19,12

Aay sale or disposal to Affiliates or other sale or disposal of Crude Oil produced from a
Field, other than to the Government or Government companies or to third parties in Arms
Length Sales, in any Delivery Period, shall be valued on the same basis as sales to the
Government or a Goverment company. In the event of such a sale or disposal by a
Company, such Company shall submit to the Government, within fifteen (15) days of the
end of each Delivery Period, all relevant information conceming such sales or disposals.

In the event that in any Delivery Period there is more than one type of sales referred to in
Articles 19.3, 19.4 and 19.8, then, for the purpose of calculating Cost Petroleum and
Profit Petcoleum entitlement pursuant to Articles 14 and 15, a single price per Barrel of
Crude Oil for all the sales for the relevant Delivery Period shall be used. Such single price
shall be the weighted average of the prices determined for each type of sale, weighted by
the respective volumes of Crude Oil sold in each type of sale in the relevant Delivery
Period.

In this Article the term "nominee" meaus a company wholly or partially owned by the
Government (dicegtly or indirectly) and shall include any other agency of the Government.

The provisions specified above for the determination of the price of sales of Crude Oil
shall apply mutatis mutandis to Condensate.

The price of Natural Gas shall be determined as provided in Article 21.

og TN USL

20.1

20.2

20.3

ARTICLE - 20
CURRENCY AND EXCHANGE CONTROL
PROVISIONS -

Subject to the provisions herein, and to compliance with the relevant provisions of the

laws of general application in India governing currency and foreign exchange and related

administrative instructions and procedures issued thereunder on a non-discriminatory

basis, each Foreign Company comprising the Contractor shall, during the term of this

Contract, have the right to :

{a) repatriate abroad, in United States Dollars or any other freely convertible currency
acceptable to the Government and the Foreign Company, the net proceeds of sales of
Petrofeum in India;

{b) receive, retain and use abroad the proceeds of any export sales of Petroleum under
the Contract; .

(c) open, maintain and operate bank accounts with reputable banks, both inside and

"outside India, for the purpose of this Contract;

(d) freely import, through normal banking channels, finds necessary for carrying out the
Petroleum Operations; .

(©) convert into foreign exchange and repatriate sums imported pursuant to (d) above in
excess (if any) of its requirements; and

() make payments outside of India for purchases, services and loans obtained abroad
without the requirement that-funds used in making such payments must come from or
originate in India,

The rates of exchange for the purchase and sale of currency by the Companies shall be the

rafes in accordance with prevailing currency and exchange regulations and, for accounting

purposes under this Contract, these rates shall apply as provided in Section 1.6 of

Appendix "C".

Foreign Companies shall have full rights of control over movement of fumds out of bank

accounts established for the purpose of Petroleum Operations but shall provide to the

Government or any body designated by it, monthly bank statements with an explanation of

each deposit or payment from the account, and shall supply each quarter, in a form

acceptable to the Government, or such designated body, full particulars of foreign
exchange. transactions pursuant to this Contract in order to facilitate monitoring of such

accounts, Such particulars shall include : a

og Con We yu.

20.4

{dy

©

(s)

details of deposits of proceeds of sales of Petroleum, such as quantity of Petroleum
sold, date of sale and unit-price;

purposes of Petroleum Operations;

payments of interest, charges, fees and expenses in respect of loans referred to in
paragraph (b) above ; :

payments in foreign currency to persons not resident in India for the supply of capital

the Tepayritent of principal of loans made to the Contractor in foreign currency for.

"goods required for the purpose of Petroleum Operations ;

payments in foreign currency to persons not resident ini India for the supply of goods
and services, other than capital goods, required for Petroleum Operations (including
services of foreign employees and consultants) ;

amounts remitted to India or paid elsewhere at the request of the Government to
mect obligations under the Contract; and .
retention or disbursements to Affiliates in foreign currency representing the excess of
net profits, depreciation and amortization over the payments made under paragraphs
(®) through (9) above.

The Government shall have the right to verify any statements and reports submitted by the
Contractor pursuant to this Article and the Contractor shall promptly respond to any
query made by the Government or the designated financial body to the reasonable
satisfaction of the Government or such designated body.

Domestic Companies shall be subjected to the refevant provisions of the applicable faws in
India governing currency and foreign exchange and related administrative instructions and .

procedures issued thereunder from time to time.

AA

21.2

2.3

24

ARTICLE - 21
" NATURAL GAS

Subject to Article 21.2, the Indian domestic market shall have the first calf on the

utilization of Natural Gas discovered and produced from ary Field within the Contract
Area. Accordingly, any proposal by the Contractor relating to Discovery and production
of Natural Gas from a Field shall be made in the context of the Government’s guidelines
issued from. time to time for“the utilization of Natural Gas shall take into account the
objectives of the Goverument to develop its resources in the most efficient manner and to
promote conservation measures. °

Contractor shall have the right to use Natural Gas produced from a Field for the purpose
of Petroleum Operations including, but not limited to re-injection for pressure
maintenance, gas lifting ,and power generation etc.

For the purpose of sales to the domestic market pursuant to this Article 21, the Contractor
shall have freedom to market the gas.

Associated Natural Gas (ANG)

21.4.1 In the event that a Discovery of Crude Oil contains ANG, Contractor shail declare
in the proposal for the declaration of the said Discovery as a Commercial
Discovery as specified in Article 10, whether (and by what amount) the estimated
production of ANG is anticipated to exceed the quantities of ANG which will be

used in accordance with Article 21.2 (such excess being hereinafter referred to as ”

“the Excess ANG”). In such an event the Contractor shall indicate whether, on the
basis of the available data and information, it has reasonable grounds for believing
that the Excess ANG could be commercially exploited in accordance with the

terns of this Contract alongwith the Commercial Production of the Crude Oil from ~

the Oil Field, and whether the Contractor intends to so exploit the Excess ANG.

21.4.2. Based on the principte of full utilization and minimum flaring of ANG, a proposed
Development Plan for an Oil Field shail, to the extent practicable, include a plan
for utilization of the ANG including estimated quantities to be flared, re-injected,
and to be used for Petroleum Operations; and, if the Contractor proposes to
commercially exploit the Excess ANG for sale in the domestic market in
accordance with Government’s guidelines, or elsewhere, the proposed plans for

such exploitation.
“oN

21.43

21.4.4

214.5

21.4.6

If the Contractor wishes td exploit the Excess ANG, subject to Article 21.1 the

Contractor shall be free to explore markets for the commercial exploitation of they ~

said Excess ANG and submit its proposals for such exploitation to the Goverment
in accordance with Article 21.4.2.

Where the Contractor is of the view that Excess ANG cannot be commercially
exploited and chooses not to exploit the said Excess ANG, or is unable to find
a market for the Excess ANG pursuant to Article 21.4.3, the Government shall be
entitled to take and utilize such Excess ANG.

Ifthe Government elects to take the Excess ANG as provided in Article 21.4.4 :

a) the Contractor shall “deliver such Excess ANG to the Government (or its
nominee) free of cost, at the downstream flange of the gas/oil separation
facilities;

b) the Contractor shall based on sound petroleum engineering practices, install
such facilities as would facilitate, in so far as practicable, uninterrupted delivery

of such Excess ANG to the Government or its notnince;

c) the cost of all facilities installed pursuant to paragraph (b) above shall be
recoverable as Contract Costs;

d) the Govemment or its nominee shal} bear all costs including gathering, treating,
processing and transporting costs beyond the downstream flange of the gas/oil
separation facilities; and

e) the delivery of such Excess ANG shall be subject to procedures to be agreed
between the Government or its nominee and the Contractor prior to such
delivery, such procedures to include matters relating to timing of off-take of

such Excess ANG.

Excess ANG which is not commercially exploited by the Contractor, or taken by
the Government or its nominee pursuant to this Article 21, shall be returned to the
subsurface structure or flared or otherwise disposed af as approved by the
Government in the context of the Development Plan, provided that flaring will be
resorted to only for smal! quantities and as a last resort, provided that Contractor
shail at all times be entitled to flare the Excess ANG which is not taken by any
consumer, private or Government Agency with whom there is a valid contract of
upliftment of ANG produced from the Contract Area.

IN dS ee

2S

YLT

21.4.8

As soon as practicable after the Discovery referred to in Article 21.4.1 or the
submission to Government of the proposal for the declaration of the said
Discovery as a Commercial Discovery as therein specified, or the submission of the
Proposed Development Plan referred to in Article the Contractor and the
Government or its nominee shall meet to discuss the sale and/or disposal of any
ANG discovered with a view to giving effect to the provisions of this Article 21 in

a timely manner.

All costs incurred in complying with this Article shall be treated as Contract Cost.

Non Associated Natural Gas (NANG)

2151

215.2

21.5.3

In the event of a Discovery of NANG, in the Contract Area the Contractor shall
promptly report such Discovery to the Management Committee andthe
Government and the provisions of Articles 9.1 and 9.2 shall apply. The remaining
provisions of Article 9 would apply to the Discovery and development of NANG
only insofar as they are not inconsistent with the provisions of this Articles.
Notwithstanding the provisions of Article 3, the Contractor shali be entitled to
retain the Discovery Area subject to the provisions of the Article 21.

IG pursuant to Article 9.1, the Contractor gives notification that the Discovery is

of potential commercial interest, the Contractor shall submit to the Management _

Committce, and the Government within one (1) Calendar Year from the date of
notification of the above said Discovery, the proposed Appraisal Program,
including 2 Work Program and budget to carry out an adequate and effective
appraisal of such Discovery, to determine (i) without delay, whether such
discovery is a Commercial Discovery and (ii) with reasonable precision, the
boundaries of the arca to be delineated as the Develapment Area. Such proposed
Appraisal Program shalt be supported by all relevant data such as Well data,
Contractor’s best estimate of reserve range and production potential, and shall
indicate the date of commencement of the proposed Appraisal Program.

The proposed Appraisal Program referred to in Article 21.5.2 shail be considered
by the Management Committee within one hundred and twenty (120) days of its
submission by the Contractor and the said program together with the Work
Program and budget submitted by the Contractor revised in accordance with any
agreed amendments or additions thereto approved by the Management Committee-
shall be adopted as the Appraisal Programa and the Contractor shall promptly

proceed with implementation of the said program.

od oN US:

- 215.4 Where the Contractor has submitted a proposal for the declaration of the discovery as

Commercial Discovery, the Management Committee shall consider the proposal of the

* Contractor with reference to’cemmercial utilization or commercial development of the
NANG in the domestic market or elsewhere and in the context of Goverment’s
guidelines on gas utilization and the chain of activities required to bring the NANG
from the Delivery Point to potential and consumers in the domestic market or
elsewhere, The Management Committee may, within ninety (90) days, request the
Contractor to submit any additional information on the Discovery and the related
Appraisal Program that it may reasonably.required to facilitate a decision on whether or
not to declare the Discovery as a Commercial Discovery.

21.5.5 IE on the basis of the results of the Appraisal Program, the Contractor is of the

opinion that NANG has been discovered in commercial quantities, it shalt submit
to the Management Committee as soon as practicable but not later than three (3)
years from the date of notification of the aforementioned Discovery, a proposal for
the declaration of the Discovery as a Commercial Discovery. Such proposal shall
take into account the Government’s guidelines on gas utilization and propose
alternative options (if any) for use or consumption of the NANG and be
accompanied by a report on the Discavery supported by, inter alia, technical and
economic data, evaluations, interpretations and analyses of such data and feasibility
studies relating to the Discovery prepared by or.on behalf of the Contractor, and
other relevant information. If no proposal is submitted to the Management
Committee by the Contractor within three (3) years from the said Discovery, the
Contractor shall relinquish its rights to develop such Discovery and the area
relating to such Discovery shall be.excluded from the Contract Area.

21.5.6 Where the Contzactor has submitted a proposal for the declaration of a Discovery .

as a Commercial Discovery, the Management Committee shall consider the
proposal of the Contractor with reference to commercial utilization or commércial
“development of te NANG-in the domestic market or elsewhere and in the context
of Governments policy on gas utilization and the chain of activities required to
bring the NANG from the Delivery Point to potential consumers in the domestic
market or elsewhere. The Management Committee or the Government may, within
ninety (90) days of the submission of the said proposal, request the Contractor to
submit any additional information on the Discovery, the anticipated markets or an
other related matter, that may reasonably be required to facilitate a decision on
whether or not to declare the Discovery as a Commercial Discovery.

21.5.7 The Management Committee shall submit its recommendations, on the Contractors

proposal to the Government within one hundred and twenty (120) days of the date
of receipt thereof accompanied by an indication of the probable date(s) by which
the market(s) would be ready to receive the Gus and an estimate of the quantities

- an te SL Ze

21.5.9

of Gas that could be so utilized. The Government shall respond within one hundred
and twenty (120) days of receipt of the said recommendation from the
Management Committee provided that the Government shall not be bound by the
decision or recommendation of the Management Committee.

If the Management Comunittee, with the approval of the Government, declares the
Discovery a Commercial Discovery, contractor shall, within dne (1) Calendar Year
of the declaration of the Discovery as a Commercial Discovery, submit a
Development Plan for the development of the Discovery to the Management
Committee and the Government for approval. Such Plan shall be supported by all
relevant information including, inter alia, the information required in Asticle 9.7 .

The Management Committee shall consider the proposed Developmnent Plan and
submit its reconunendations to Government within one hundred and eighty.(180)
days of submission thereof by the Contractor. The Government shall respond to
the proposed Development Plan within ninety (90) days of receipt of the

"recommendations from the Management Committee provided that the Government

shall not be bound by the recommendation or decision of the Management
Committee. If the Management Committee fails to submit its recommendations to,
Government within the said ninety (90) days period, the Government shall in any
event respond to the Contractor within 270 days from the date of submission of

the proposed Development Plan.

24.5.10 If the Government has failed to approve or disapproves the Contractor’s proposed

21.511

Development Plan, the Government shall advise the Contractor, in writing, of the
reasons for such failure or disapproval and the Government and the Contractor

shall meet to discuss the said Development Plan and the reasons for the said failure -

to approve or disapprove, and use their best efforts to agree on appropriate
modifications thereto to meet the Governments concems or objections. Thereafter,
the Contractor shail have the right to resubmit, within ninoty (90) days of
communication from the Government, the proposed Development Plan duly
amended to meet the Governments concems. Such right of re-submission of the
proposed Development Plan shall be exercisable by the Contractor only once. If no
such Plan is submitted to the Government within the above specified period, the
Contractor shall relinquish its rights ta develop such Gas. Discovery and such
Discovery shall be excluded from the Contract Area.

In the event that the Government, approves the Contractors proposal for declaration of
the Discovery ‘as a Commeréial Discovery and the comprehensive plan or plans for
developmieat of such Discovery with such modifications and amendments as the

Goveniment may approve the said Gas Discovery shall be promptly developed by the .

Contractor in accordance with the approved plan which shall be the Development Pian.

ef oe US ar

24.542 In the event that the Contractor does not commence development of such
Discovery within ten (10) years from the date of completion of the first discovery
Well, the Contractor shall relinquish its rights to develop such Discovery-and the
area relating to such Discovery shail be excluded from the Contract Area.

215.13 Notwithstanding above Companies may declare the Discovery as a Commercial
Discovery, and subject to approval of the Goverment, which approval shall not be
unreasonably withheld, the Companies can proceed to develop the Discovery at their
sole risk and cost. Licensee will not have any claim on the produce from the said
Discovery, if any, out of the sale of the Gas from the said Discovery. If such
development turn out to be non-commercial such expendituré shall be reckoned as
expenditure on unsuccessful exploration but shall not count as Investment in the
Contract Area nor be recoverable as Cost Petroleum from any other Field or Contract
Area but shalt be recoverable from Petroleum Produced from such Field.

24.5.14 Notwithstanding’ above, Licensee may declare the Discovery as a Commercial
Discovery, and subject to approval of the Government, which approval shall not be
unreasonably withheld, the Licensee can proceed to develop the Discovery at their sole
tisk aud cost, The Companies will not have any claim on the produce from the said
Discovery, if any, out of the sale of the Gas fiom the said Discovery. If such
development tum out to be non-commercial such expenditure shall be reckoned-as
expenditure on unsuccessful exploration but shal! not count as Investment in the
Contract Area nor be recoverable as Cost Petroleum fiom any other Field or Contract
Area but shall be recoverable from Petroleum produced from such Field.

21.6 Valuation of Natural Gas
21.6.1 The Contractor shall endeavor to sell all Natural Gas produced and saved from the

Field at competitive fair market arms-length prices.

21.6.2 Notwithstanding Article 21.6.1, Natural Gas produced from the Contract Area
shall be valued for the purposes of this Contract as follows :
a) Gas which is flared with the approval of the Government or re-injected shall be”
ascribed a zero value; /
b) Gas which is sold to the Government or any other Government nominee shall
be valued at the prices actually obtained; and

¢) Gas which is solid or disposed of otherwise than in accordance with paragraph
(a) or (b) shal! be valued on the basis of competitive Arms Length Sales in the
region for similar sales under similar conditions.

21.6.3 The formula on which the prices shall be based and determined pursuant to
Articles 21.6.2 (b) or (c) shall be approved by the Government prior to approval of

the Development Plan. i
Lo yp eOS2 ee

12,2

21.3

: ARTICLE - 22
. EMPLOYMENT TRAINING & TRANSFER
OF TECHNOLOGY

Without prejudice to the right of the Contractor to select and employ such number of
personnel as, in the opinion of the Contractor, are required for carrying out Petroleum
Operations in a safe, cost effective and efficient manner, the Contractor shall, to the
maximum extent possible, employ, and require the Operator and Subcontractors to
employ, citizens of India having appropriate qualifications and experience, taking into
account experience required in the level and nature of the Petroleum Operations.

Companies shall offer 2 mutually agreed number of Indian nationals the opportunity for
on-the-job training and practical experience in Petroleum Operations during the
Exploration Period. Not later than six (6) months after approval of the Development Plan,
the Contractor shall , in consultation with the Licensee, establish and implement training
programs for staff positions in each phase and level of Petroleum Operations including
skilled, technical, executive and management positions, with a view to ensuring
employment of nationals of India and. Bradval and progressive reduction of foreign

personnel,

Pursuant to Article 22.2, Companies shal! associate and involve mutually agreed numbers
of the Licensee's personnel in the technological-aspects of the then ongoing Petroleum

Operations without charge of a fee for such association or involvement. Such aspects shall _

include :

a) _ seismic data acquisition, processing and interpretation;

b) computerized formation evaluation using Well logs;

©) computerized analysis of geological data for basin analysis;

d) laboratory core analysis; .

e) reservoir simulation and modeling;

geochemistry, including analytical methods, source rock studies, hydrocarbon
generation, modeling;

g) measurement -while-drilling techniques;

h) stimulation of Wells;
i) production engineering including optimization methods for surface and subsurface

facilities (e.g. NODAL analysis aud implementation);
Jj). reservoir engineering and management including gas and water injection;

k) enhanced Pg oleum recovery techniques;
ad Gu LLY Se

22.4

22.5

}) gas production technology; .
m) pipeline technology; .
n) Well design and drilling technology.

Neither Party shall be obliged to disclose by virtue of this Article 22 any data, process or
information, whether owned by itself, any of its Affiliates or a third party, of a proprietary

nature.

At the request of the Government or a government company, the Foreign Companies
shall separately endeavor to negotiate, in good faith, technical assistance agreements with
the Government or a government company setting forth the terms by which each Foreign
Company constituting the Contractor may render technical assistance and make available
commercially proven technical information of a proprietary nature for use in India by the
Government or a government company. The issues to be addressed in negotiating such
technical assistance agreements shall include, but not be limited to, licensing issues, royalty
conditions, confidentiality restrictions, liabilities, costs and method of payment.

ag. . PW WY. Lf,

331

23.2

23.4

. ARTICLE - 23
LOCAL GOODS AND SERVICES

In the conduct of Petroleum Operations, the Contractor shall :

(a) give preference to the purchase and use of goods manufactured, produced or
supplied in India provided that such gocds are available on terms equal to or better
than imported goods with respect to timing of delivery, quality and quantity
required, price and other terms; 7

(b) employ Indian Subcontractors having the required skills or expertise, to the
maximum extent possible, insofar as their services are available on comparable
standards with those obtained elsewhere and at competitive prices and on
competitive terms; provided that where no such Subcontractors are available,
preferéace shall be given to non-Indian Subcontractors who utilize Indian goods to
the maximum extent possible subject however to the proviso in paragraph (a) above,

co-operate with domestic companies in India to enable them to develop skills and

©
technology to service the petroleum industry;

(d) ensure that provisions in terms of paragraphs (a) to (c) above are contained in
contracts between the Operators and its Subcontractors.

The Contractor shalt establish appropriate procedures, including tender procedures, for
the acquisition of goods and services which shall ensure that suppliers and Subcontractors
in India are given adequate opportunity to compete for the supply of goods and services.

The tender procedures shall include inter alia, the financial amounts or value of contracts ©

which will be awarded on the basis of selective bidding or open competitive bidding, the
procedures for such bidding and the exceptions to bidding in cases of emergency, and shall
be subject to the approval of the Management Committee. The tender procedure is
attached as Appendix F which shall form part of this Contract,

Within one hundred and twenty (120) days after the end of each Calendar Year, the
Contractor shall provide the Government with a report outlining its achievements in

utilizing Indian resources during that Calendar Year.

Jn this Article "goods" means equipment, material and supplies.

oe SON. UY a

5

ARTICLE - 24
. INSURANCE AND INDEMNIFICATION

24.1 Insurance .
24.1.1 The Contractor shall, duriag the term of this Contract, obtain and renew, as and
when necessary insurance coverage for and in relation to Petroleum Operations for
such amounts and against such risks as are customarily or prudently insured in the
intémmational petroleum industry in accordance with good petroleum industry
practices, and shall furnish to the Government certificates evidencing that such
coverage is in effect. Such insurance policies shall include the Government and the
Licensee as additional insured and shall waive subrogation against the Government
and the Licensee. ‘The said insurance shall, without prejudice to the generality of
the foregoing, cover :

(a) Loss or damage to all installations, equipment and other assets for so long as
they are used in or in connection with Petroleum Operations ; provided,
however, that if for any reason the Contractor fails to insure any such
installation, equipment or assets, it shall replace any loss thereof or repair any

damage caused thereto;

(b) Loss, damage or injury caused by pollution in the.course of or as a result of
Petroleum Operations;

(© Loss of property or damage or bodily injury suffered by any third party in the
course of or as a result of Petroleum Operations for which the Company may
be liable,

(@) Any claim for which the Government may be liable relating to the loss of”
property or damage or bodily injury suffered by any third party in the course
of or as a result of Petroleum Operations for which the Contractor is fiable to
indemnify the Government, the Licensee or the State Government;

{c) The Contractor's and / or the Operator's liability to its employees engaged in
Petroleum Operations.

24.1.2 The Contractor shall require its Subcontractors to obtain and maintain insurance
against the risks referred to in Article 24.1.1 relating nvutatis mutandis to such

Subcontractors.

24.2 Indemnity
The Contractor shall indemnify, defend and hold the Government, the Licensee and the

State Government harmless against all claims, losses and damages: of any nature
whatsoever, including, without limitation, claims for loss of damage to property or injury
or death to persons caused by or resulting from any Petroleum Operations conducted by
or on behalf of the Contractor,

25.4

25.3

25.7

ARTICLE - 25
RECORDS, REPORTS, ACCOUNTS AND AUDIT

The Contractor shall prepare and maintain at an office in India accurate and current books,
records, reports and accounts of its activities for and in connection with Petroleum
Operations so as to present a fair, clear and accurate record of all its activities,
expenditures and receipts. The Contractor shall also keep representative samples of cores
and cuttings.

Based on generally accepted and recognized accounting principles and modern Petroleum
industry practices, record, books, accounts and accounting procedures in respect of
Petroleum Operations shall be maintained on behalf of the Contractor by one of the Parties
comprising Contractor, specifically designated for this purpose, at its business office in
India, in accordance with the Accounting Procedure. The Operator will maintain the

records on behalf of Contractor.

The annual audit of accounts shall be carried out on behalf of the Contractor by a
qualified, independent firm of recognized chartered accountants, registered in India and
selected by the Contractor with the approval of the Management Committee.

Accounts, together with the auditor's réport thereon, shall be submitted to the Parties for
approval not later than the thirtieth (30th) September following the Financial Year,

Any party comprising the Contractor may, by giving notice to that effect to the Operator

not later than twenty four (24) months following the end of a Year, undertake a separate -

audit of the accounts and the cost of such audit shall be borne by the Party requiring such

audit. .

Unless a Party comprising the Contractor notifies the other Party or Parties, in writing,
before thirty first (31st) December following Year in which the separate audit was
conducted that it has an objection to the accounts for which the separate audit was
conducted, such accounts shall be deemed to have been approved as on that date. .

Any objection to the accounts raised by a Party comprising the Contractor shall, unless
settled by agreement between the Parties, be submitted for determination by a sole expert
in accordance with the provisions of Article 33. If the matter is not submitted to a sole
export within thirty six (36) months following the year to which such objection relates, the

objection sh IElapse, a
con AY. aan

25.8 The Government shall have the right to audit the accounting records of the Contractor in
respect of Petroleum Operations as provided in the Accounting Procedure.

25.9 The accounting and auditing provisions and procedures specified in this Contract are without
prejudice to any other requirements imposed by any statute in India, including, without
limitation, any specific requirements of the statutes relating to taxation of Companies.

25.10 For the purpose of any audit referred to in Articles 25.5 and 25.8, the Opecator or the
Companies shall make available to the auditor all such books, records, accounts and other
documents and information as may be reasonably required by the auditor.

Ag Sn se

26.2

26.4

_ Appendix C. Coitractor shall

; ; ARTICLE - 26
INFORMATION, DATA, CONFIDENTIALITY,
INSPECTION AND SECURITY

‘The Contractor shall, promptly after they become available, provide the Licensee with all
data, obtainéd as a result of Petroleum Operations under the Contract including, but not
limited to, geological, geophysical, goo-chemical, petro-physical, engineering, well Togs,
maps, magnetic tapes, cores and production data as well as all interpretative and derivative
data, including reports, analyses, interpretations and evaluation prepared in respect of
Petroleum Operations (hereinafter referred to as “Data"). Data shall be the property of the
Licensee provided, however, that the Companies shall have the right to make use of such
Data, free of cost, for the purpose of Petroleum Operations under this Contract as

provided herein,

Contractor may, for use in Petroleum Operations, retain copies or samples of material or
information constituting the Dafa and, with the approval of the Licensee original material,
except that where such material is capable of reproduction and copies have been supplied to
the Licensee, Coritractor may, subject to the right of inspection by the Licensee export samples
or other original Data for processing or laboratory examination or analysis, provided that
representative samples equivalent in quality, size and quantity, or, where such material is
capable of feproduction, copies of: ‘equivalent quality, have first been delivered to the Licensce.

Contractor shall keep the Licensee currently advised of all developments taking place

during the course, of Petroleum Operatic

accurate information and progress reports relating to Petroleum Operations (on a daily,
monthly, yearly or other periodic basis) as the Licensee or the Government may
reasonably require, provided that this obligation shall not
technology. Without prejudice to the generality ‘of the foregoing, the Contractor shall
submit regular statements and reports relating to Petroleum Operations as provided in
meet with the Licensee and the Government at a mutually
the results of all geological. and geophysical work carried

convenient lycation to present
drilling operations as soon as such Data

out as well as the results of all engineering and
becomes available to the Contractor.

All Data, information and reports obtained or prepare by, for or on behalf of, the
Contractor pursuant to this Contract shall be treated as confidential and, subject to the
provisions hereinbelow, the Parties shall not disclose the contents thereof to any third

party without the consent im writing of the other Parties.

—gN WSL eer

ions and shall furnish the Licensee with full and -

extend to proprietary -

26.5

26.6

26.8

The obligation specified in Article 26.4 shall not operate so as to prevent disclosure :
7 . “ ”

{a) to Affiliates, contractors, or Subcontractors for the purpose of Petroleum Operations; .

(b) to. employees, professional consultants, advisers, data processing centers” &
laboratories, where required, for the performance of functions in connection with
Petroleum Operations for any Party comprising the Contractor, .

() to banks or other financial institutions, in connection with Petroleum Operations ;

(d) to bonafide intending assignees or transferees ‘of an interest hercunder of a Party
comprising the Contractor . or in connection with a sale of stock of a Party comprising,

the Contractor.

(@) to the extent required by any applicable. flaw or in connection with any legal
proceedings or by the regulations of any stock exchange upon which the shares of a
Party comprising Contractor are quoted ;

( to Government departments for, or in connection with, the preparation by or on behalf’
of the Government of statistical reports with respect to Petroleum Operations, or in
Connection ‘with, the administration of this Contract or any relevant law or for any
purpose connected with Petroleum Operations;

(g) by a Party with respect to any Data or information which, without disclosure by such
Party, is generally known'to the public.

Any Data, information or reports disclosed by the Parties comprising the Contractor to
any other person pursuant to Article 26.5 (a) to (d) shall be disclosed on the terms that
such Data, inforination ar reports shall be treated as confidential by the recipient. Prompt
notice of disclosures made by Companies pursuant to Article 26.5 shall be given to thé

Government/Licensee.

Any Data, information and reports relating to the Contract Area which; in the opinion of
the Government, might have significance in connection with offers by the Government of
open acreage or an exploration program to be conducted by a third party in another area,
may be disclosed by the Government for such purposes on conditions to be agreed
between the Government and the Contractor.

Where an area ceases to be part of the Contract Area, the Contractor shall continue to
treat Data and information with respect to respect to the said area as confidential and shall
deliver to the Licensee copies or originals of all Data and information in its possession
with respect to the said area. The Government shall, however, have the right to freely use

the said Data and ipformation thereafter. a
See Ld oe
ow (.

26.10

26.11

The Government aud the Licensee shall, at all reasonable times, through duly authorized
representatives, be entitled to observe Petroleum Operations and to inspect all assets,
books, records, reports, accounts, contracts, samples and Data kept by the Contractor or
the Operator in respect of Petroleum Operations under the Contract, provided however,
that the Companies shall not be required to disclose any proprietary technology. The duly
authorized representatives shall be given reasonable assistance by the Contractor for such
functions and the Contractor shall afford such representatives all facilities and privileges
afforded to its own personnel in the Contract Area including the use of office space and
housing, free of charge. The said representatives shall be entitled to make a reasonable
use of the equipment and instruments of the Contractor provided that such functions shall
not unduly interfere with the Contractor's Petroleum Operations.

Contractor shall give reasonable advance notice to the Government, or to any other
authority designated by the Government for such purpose, of its program of conducting
surveys by aircraft or by ships, indicating, inter alia, the name of the survey to be
conducted, approximate extent of the area to be covered, the duration of the survey, the
commencement date, and the name of the airport or port from which the survey aircraft or

ship will commence its voyage.

‘The Government, or the authotity designated by the Government for such purpose, shall
have the right to inspect any aircraft or ship used by the Contractor or a Subcontractor
carrying out any survey or other operations in the Contract Arca and shall have the right
fo put on board guch aircraft or ship Government officers in such manner as may
reasonably be necessary to ensure compliance by the Contractor or the Subcontractor with

the security requirements of India. 4

ag COW USS Le .

27.1

27.2

27.3

274

27.5

27.6

ARTICLE - 27

TITLE TO PETROLEUM, DATA AND ASSETS

The Government is the sole owner of Petroleum underlyiig the Contract Area and shall
remain the sole owner of Petroleum produced pursuant to the provisions of this Contract
except as regards that part of Crude Oil or Gas the title whereof has passed to the
Contractor or any other person in accordance with the provisions of this Contract.

Title to Crude_Oil and / or Gas to which Contractor is entitled under this Contract, and
title to Crude Oil and / or Gas sold to Government or its nominee by the Companies shall
pass fo the relevant Party or, as the case may be, to Goverament or its nominee at the
Delivery Point. Contractor shall be responsible for all costs and risks prior to the
Delivery Point and each Party shall be responsible for all costs and risks associated with ©
such Party's share after the Delivery Point and where the Government or its nominee
purchases all or some of the Companies' share of Crude Oil or Condensate in accordance
with Article 18, Government or its nominee shall be responsible for all costs and risks in
respect of the amount purchased, after the Delivery Point. :

Title to all Data specified in Article 26 shall be vested in the Licensee and the Contractor
shall have the right to use thereof as therein provided.

Assets purchased by the Contractor for use in Petroleum Operations shall be owned by the
Parties comprising Contractor in proportion to their Participating Interest provided that
the Licensee shall have the right to require vesting of fill title and ownership in it, free of -
charge and encumbrances, of any or all assets, whether fixed or movable, acquired and
owned by the Contractor for use in Petroleum Operations inside or outside the Contract
Area, such right to be exercisable at the Licensee's option either on recovery of the costs
of the assets or upon expiry or earlicr termination of the Contract.

Contractor shall be responsible for proper maintenance, insurance and safety of all assets
acquired for Petroleum Operations (whether before or after the Effective Date) and for
keeping them in good repair, order and working condition at all times, aud the costs
thereof shall be recoverable as Contract Costs in accordance with Appendix C.

So long as this Contract remains in force, the Contractor shall, free of any charge for the
purpose of carrying out Petroleum Operations hereunder, have the exclusive use and custody
of the assets whicl have become the property of the Licensee subject, however, to Article

” ag. USSL- Sry ae

27.7

Equipment and assets no longer required for Petroleum Operations shall first be offered to the
Licensee and, if not required by the Licensee, shall be sold or exchanged by the Contractor,

provided however, that prior consent of the Management Committee shall be obtained for cach

- transaction in excess of US$ 5,000 or such other amounts as may be agreed from time to time,
- such consent not to be unreasonably withheld and provided further that the proceeds of sale

~ shall be credited to Petroleum Operations as provided in Appendix C.

Assets not required by the Licensee pursuant to the terms of this Article may be sold or
otherwise disposed of subject to the terms of this Contract.

ON Wi

28.1

re
Ey

i)

ARTICLE - 28
ASSIGNMENT OF INTEREST

Subject to the terms of this. Article and other terms of this Contract, any Party
comprising the Contractor may assiga, or transfer a part or all of its Participating
Interest, with the prior written consent of the Government, which consent shall not be
unreasonably withheld, provided that the Government is satisfied that :

(a) the prospective assignee or transferee is comparable to the assignor in terms of
financial standing and technical competence and its capacity and ability to meet
its obligations hereunder, and is willing to provide an unconditionat undertaking
to assume its Participating Interest. share of obligations and to provide a
guarantee in respect thereof as provided in the Contract;

the prospective assignee or transferee is not a company incorporated in a country
with which the Government for policy reasons, has restricted trade or business;

(6

(c) the prospective assignor or transferor and assiguee or transferee respectively are
willing to comply with any reasonable conditions of the Government as may be
necessary in the circumstances with a view to. ensuring performance under the

Contract; and

{d) the assignment or transfer will not adversely affect the performance or obligations
under this Contract or be contrary to the interests of India;

{e) Government shall not withhold its consent where the assignment or transfer to -
another party comprising Contractor is as a result or withdrawal provisions of the
agreement between the Parties comprising Contractor;

( Requirement of Operating Agreement have been satisfied.

ent to assign or transfer shall be accompanied

An application by a Company for co!
by all relevant information concerning the proposed assignment or transfer including
detailed information on the proposed assignee or transferee and its shareholding and
corporate structure, as was earlicr required from-the Companies constituting the
Contractor, the terms of the proposed assignment or transfer and the unconditional
undertaking referred to in (2) above. The applicant shall also submit such information
relating to the prospective assignee or transferee of the assignment or transfer as the
Government may reasonably require to enable proper consideration and disposal of

the appligation.
nee Koy UdS1. eT
a .

28.3

28.6

No assignment or transfer shall be effective until the approval of the Government is
received, which approval may be given by the Government on such terms as it may
deem fit. Upon assignment or transfer of its interest in this Contract, the assignor or
transferor shall be released and discharged from its obligations hereunder only to the
extent that such obligations are assumed by the assignee or transferee with the

approval of the Government.

Upon prior.notice to the Companies, a Government company may assign or transfer all or
any part of its rights and interest under this Contract to any other Government company,

authorized by the Government to explore for and exploit petroleum in the-Contract Area.’ .

An assignment or transfer shall not be made so as to reduce the Participating Interest of a
constituent of the Contractor, at any time, to less than ten percent (10%) of the total
Participating Interest of all the constituents of the Contractor, except, where the
Government, on the recommendations of the Management Committee may, in special

circumstances, so permit.
Nothing contained in this Article 28 shall prevent a party comprising Contractor from
mortgaging, pledging, charging or otherwise encumbering all or part of its Participating
Interest for the purposes of security relating to finance required for performing the
Contract, provided that :

(such Party shall remain liable for all obligations relating to its Participating Interest;

(ii) the encumbrance shall be expressly subordinated to the rights of the other Parties

under this Contract;

Gi) such Party has given reasonable notice of such encumbrance and furnishes to all —

other Parties (including, for the avoidance of doubt, the Government) a certified
copy of the executed instrument or instruments evidencing the encumbrance; and

(iv) prior consent of the Government shall be required (which consent shall not be
unreasonably withheld) in connection with the hypothecation to any: lender with
international sensitivities for the Gover

29.1

29.2

29.3

19.4

ARTICLE - 29
GUARANTEES

Each of the Companies constituting the Contractor shall procure and deliver to the

Government on the Effective Date of this Contract:

(a) an irrevocable, unconditional bank guarantee from a reputable bank of good standing
in India, acceptable to the Government, in favour of the Government. and the
Licensee, for the amount specified in Article 29.2, in a form and substance
acceptable to the Government;

(b) a financial and performance guarantee, from a parent company of good financial
standing acceptable to the Government, in favour of the Government and the
Licensee, in the form and substance set out in Appendix E;

(c) a legal opinion from its legal advisors, in a form satisfactory to the Government, to
the effect that the aforesaid guarantees have been duly signed and delivered on
behalf of the guarantors with due authority and is legally valid and enforceable and.
binding upon them.

The amount of the guarantee referred to in Asticle 29.1 (a) above shall be an amount equal

to a Company's Participating Interest share of thirty five percent (35%) of the total
estimated expenditure in respect of the Work Program undertaken by the Contractor in the

Contract Area during each phase of the Exploration Period.

The guarantee shall provide:

(a) _ that the amount referred to in Article 29.2 shall be proportionately reduced at the end of
each Contract Year by the percentage which the actual expenditure bears to the total
estimated expenditure for each phase of the Exploration Period, on presentation to the
bank of a certificate signed by the Licensee that the said amount has been expended and
that the said Guarantee may be reduced in accordance with its terms; and -

(b) _ that, at the end of the phase, the guarantee will be released in favour of the Company
on presentation to the bank of a certificate from the Licensee that the obligation of
the Contractor has been fulfilled and the guarantee may be released.

If the Contractor elects to proceed to the second and third phases respectively of the
Exploration Period, a bank guarantee for the succeeding phase in terms of Articles 29.1

~ (@), 29.2 and 29,3’shalll be delivered to the Government with the notice of such election

and if such guarapfee is uot so delivered, the provisions of Article 29.5 shall apply.

- Con. nie

19.5

29.6

If any of the documents referred to in Article 29.1 is not delivered within the period
specified herein, this Contract may be cancelled by the Government upon ninety (90) days
written notice of its intention to do so.

Notwithstanding any change in the composition or share holding of the parent company
furnishing the guarantees herein, it shall, under no circumstances, be absolved of its

obligations contaiged in the guarantees provided pursuant to this Article.
Ae CN WS

ARTICLE 30
TERMINATION OF CONTRACT |

30.1 Without prejudice -to the provisions of Article 30.6 or any other provisions of: this
Contract, Companies have the right to terminate this Contract:

30.2

@)

(b)

with respect to any part of the Contract Area other than a Development Area then
producing, or that prior thereto had produced Petroleum, upon giving ninety (90)
days written notice of its intention to do so; and

with respect to any Development Area in which Petroleum is being produced, or that

prior thereto had produced Petroleum, upon giving at least one hundred and eighty
(180) days written notice of its intention to do so. :

This Contract may, subject to the provisions hereinbelow and Article 31, be terminated by
the Government upon giving ninety (90) days written notice of its intention to do so in the
following circumstances, namely, that a Company:

(a)

“@)

(d)

€)

@

has knowinjly submitted any false statement to the Government in any manner
which was a material consideration in the execution of this Contract; or

has intentionally and knowingly extracted or authorized the extraction of any mineral

not authorized to be extracted by the Contract or without the authority of the
Governnient except such extractions as may be unavoidable as a result of operations
conducted hereunder in accordance with generally accepted international petroleum

industry practice which, when so extracted, were immediately notified to the .

Government and to the Licensee; or

is adjudged bankrupt by a competent court or enters into any agreement or scheme of
composition with its creditors or takes advantage of any law for the benefit of debtors; or

has passed a resolution to apply to a competent court for liquidation of the Company
unless the liquidation is for the purpose of amalgamation or reconstruction of which the

Government has been given notice and the Government is satisfied that the Company's
performance under this Contract would not be adversely affected thereby and has given

its approval thereto; ar

has assigned any interest in the Contract without the prior consent of the
Government as provided in Article 28; or .

fails to make any monetary payment required by law or under this Contract by. the
due date of, within the specified period after the due date; or

on ALdAZ.. 7 eee

30.4

30.5

30.6

30.7

(g) fails to comply with or contravenes the provisions of this Contract in a material
+ particular; or
(h) fails to comply with any final determination or award made by a sole expert or
arbitrators pursuant to Article 33; or

@ on notice of cancellation as provided in Article 29.5.

PROVIDED THAT
Where the Contractor comprises two or more Companies, the Government shall not

exercise its rights of termination pursuant to Article 30.2, on the occurrence, in relation to
one or more, but not all, of the Companies, of an event entitling the Government to
terminate the Contract, if any other Company or Companies constituting the Contractor
satisfies the Government that it, or they, is/are willing and would be able to carry out the

obligations of the Contractor. :

This Contract may also be terminated by the Government on giving the requisite notice
specified above if the events specified in Article 30.2 (¢) and (4) ocour with respect to a
Company which has given a guarantee pursuant to Article 29 subject, however, to Article 30.4.

If the circumstance or citcumstances that give rise to the right of termination under Article
30.2 (D or (g) or Article 30.3 are remedied by the Contractor within the ninety (90) day
period or such extended period as may be granted by the government, following the notice
of the Government's intention to terminate the Contract as aforesaid, such termination

shall not become effective.

If the circumstance or circumstances that would otherwise result in termination axe the

subject matter of proceedings under Article 33, then termination shall not take place so. -

long as such proceedings continue and thereafter may only take place when and if
consistent with the arbitral award.

On termination of this Contract, for any reason whatsoever, the rights and obligations of
the Contractor shall cease but such termination shall not affect auy rights of any Party
which may have accrued or any obligations undertaken, or incurred, pursuant to this
Contract, by the Contractor or any Party comprising the Contractor aud not discharged by
the Contractor or the Party prior to the date of termination.

In the event of termination pursuant to Article 30.1, 30.2 or 30.3:

(a) the Goverment may require the Contractor for a period not exceeding one hundred

and eighty (180) days from the date of termination, to continue, for the account and
at the cost of the Government, Crude Oil or Natural Gas production activities until
_the sight to continue su roduction has been transferred to another entity,

ow LSS

(b) in case of a Foreign Company, which is constituent of the Contractor, shail, ‘subject
to thg provisions hereof, have the right to remove and export all its property which
has riot vested in the Licensee provided that in the event that ownership. of ‘any
property is in doubt, or disputed, such property shall.not be exported unless and
until the doubt or dispute has been settled in favour of the Foreign Company.

Within ninety (90) days after the termination of this Contract pursuant to Article 30.1 or
30.2 of 30.3, or such longer period as the Government may agree, the Contractor shall
comply with Article 12.9 and any reasonably necessary action as directed by the
Government to avoid Environmental Damage or hazards to human life or to the property

weed. Cah) qussz. ae

SLL

31.2

313

SL.4

315

; ARTICLE - 31
_ FORCE MAJEURE

Any non-performance or delay in performance by any Party hereto of any of its
obligations under this Contract, or in fulfilling any condition of any license or lease
granted to such Party, or in meeting any requirement of the Act, the Rules or. any
license or lease issued thereunder, shall, except for the payment of monies due under
this Contract or under the Act and the Rules or any law, be excused if, and to the
extent that, such non-performance or delay in performance is caused by Force

Majeure as defined in this Article,

For the purpose of this Contract, the term Force Majeure means any causc or event, other
than the unavailability of funds, whether similar to or different from those enumerated
herein, lying beyond the reasonable control of, and unanticipated or unforeseeable by, and
not brought about at the instance of, the Party claiming to be affected by such event, or
which, if anticipated or foreseeable, could not be avoided or provided for, and which has
caused the aon-performance or delay in performance. Without limitation to the generality
of the foregoing, the term Force Majeure shall include natural phenomena or calamities,
earthquakes, typhoons, fires, wars declared or undeclared, hostilities, invasions, blockades,

riots, insurrection and civil disturbances.

Where a Party is claiming suspension of its obligations on account of Force Majeure,
it shall promptly, but in no case later than seven (7) days after the occurrence of the
event of Force Majeure, notify the other Parties in writing giving full particulars of the
Force Majeure, the estimated duration thereof, the obligations affected and the

reasons for its suspension.

A Party claiming Force Majeure shail exercise reasonable diligence to seck to
overcome the Force Majeure event and to mitigate the effects thereof on the
performance of its obligations under this Contract provided, however, that the
settlement of strikes or differences with employees shall be within the discretion of thé
Party having the difficulty. The Party affected shall promptly notify the other Parties
as soon as the Force Majeure event has been removed and no longer prevents it from
complying with the obligations which have been suspended and shall thereafter resume
compliance with such obligations as soon as possible.

The Party asserting the claim of Force Majeure shall have the burden of proving that
the circumstances constitute valid grounds of Force Majeure under this Article and

-that such Party has exercised reasonable diligence and efforts to remedy the cause of

any alleged Forpe Majeure. * Ue Be
y ’ CoN ta Sy
——

po eee ees
31.6 Where a Party is prevented from exercising any rights or performing any obligations

_ under this Contract due to Foree Majeure, the time for the performance of the obligations

affected thereby and for performance of any obligation or the exercise of any right

- dependent thereon, and the'term of any phase of the Exploration Period or this-Coutract,

may be extended by such additional period as may be agreed between the Parties or failing
agreeing by a Sole expert in accordance with Article 33.

31.7 Notwithstanding anything contained hereinabove, if an event of Force Majeure occurs
and is likely to continue for a period in excess of thirty days, the Parties shall meet to
discuss the consequences of the Force Majeure and the course of action to be taken to
mitigate the effects thereof or to be adopted in the circumstances. . if

oN Was

ARTICLE - 32
APPLICABLE LAW AND LANGUAGE
OF THE CONTRACT

32.1 This Contract shall be governed and interpreted in accordance with the laws of India.

32,2 Nothing in this Contract shall entitle the Contractor to exercise the rights, privileges and

323

powers conferred upon it by this Contract in a manner which will contravenc the laws of
India.

The English language shall be the language of this Contract and shall be used in arbitral

proceedings. All communications, hearing or visual materials or documents relating to this .

Contract shall be written or prepared in English.

oon WSS as

‘ : ARTICLE - 33
SOLE EXPERT, CONCILIATION AND ARBITRATION

33.1 The Parties shall use their best efforts to settle amicably all disputes, differences or
claims arising out of of in connection with any of the-terms and conditions of this
Contract or concerning the interpretation or performance thereof. ”

33.2 FExcept for matters which, by the terms of this Contract, the Parties have agreed to
refer to a sole-expert and any other matters which the Parties.may agree to so refer,
any dispute, difference or claim arising between thé Parties hereunder which cannot be
settled amicably may, subject to Article 33.11, be submitted. by any Party. to
arbitration pursuant to Article 33.3. Such sole expert shall be.an independent and
impartial person of international standing with relevant qualifications and experience
appointed by agreement between the Parties. Any sole expert appointed shalt be
acting as an expert and not as an arbitrator and the decision of the sole expert on.
matters referred to him shall be final and binding on the Parties and not subject to
arbitcation. If the Parties are unable to agree on a sole expert, and/or there is no
specific agreement with regard to matters to be referred to the sole expert, the matter
may be referred to arbitration.

The parties firrther agree that the appointment of sole expert would be primarily for
the purpose of deciding matters which are technical in nature and requive immediate
decision, more particular for the reasons that such decision not only have direct
bearing on day-to-day operation of the project, but failure to resolve within’a time ©
bound period may result in the project implementation being delayed/prejudicially

effected. :

33.3 Subject to the provisions herein, the Parties hereby agree that any unresolved dispute,
difference or claim which cannot be settled amicably within a reasonable time may,
except for those referred to in Article 33.2, be submitted to an arbitral tribunal for

final decision as hereinafter provided.

33.4 The arbitral tribunal shall consist of three arbitrators. The Party or Parties instituting
the arbitration shall appoint one arbitrator and the Party or Parties responding shail
appoint another arbitrator and both Parties shall so advise the other Parties. The two
arbitrators appointed by the Parties shall appoint the third arbitrator who shall act as

presiding Arbitrator. na
J UoSt con el
TN
33.5

33.6

33.7

33.8

33.9

33.10

33.41

Any Party may, after appointing an arbitrator, request the other Party(ies) in writing
to appoint the second arbitrator. If such other Party fails to appoint an arbitrator
within thirty(30) days of receipt of the written request to do so, such arbitrator may,
at the request of the first Party, be appointed by ‘the Chief Justice of India or any
person or institution designated by him within sixty(60) days of the receipt of such
request in case of an international commercial arbitration as defined in the Arbitration
and Conciliation Act, 1996 and where Parties to the arbitration comprised of only the

domestic companies/bodies, the appointment of the arbitrator referred in this sub-°

article shall be done by the Chief Justice of the High Court having jurisdiction or any
person or institution designated by him within sixty(60) days of the receipt of such

request.

If the two arbitrators appointed by the Parties fail to agree on appointment of the
third arbitrator within thirty(30) days of the appointment of the second arbitrator and
if the Parties do not otherwise agree, the Chief Justice of India or any person or
institution designated by him in case of an international commercial arbitration and
Chief Justice of the High Court having jurisdiction or any person or institution
designated by him in case of an arbitration involving only domestic companies, at the
request of either Party and in consultation with both, appoint the third arbitrator
keeping in view that he is not a national of the country of any of the Parties to the

arbitration proceedings where the Parties to the dispute belong to different —

nationalities.

If any of the arbitrators fails or is unable to act, his successor shall be appointed in the
manner set out in this Article as if he was the first appointment.

The decision of the arbitral tribunal, and, in the case of difference among the _

arbitrators, the decision of the majority, shall be final and binding upon the Patties,

Arbitration proceedings shall be conducted in accordante with the Arbitration and
Conciliation Act 1996 except that in the event of any conflict between this Act and
the provisions of this Article 33, the provisions of the Act shall apply.

The right to arbitrate disputes and claims under this Contract shall survive the
termination of this Contract. .

Prior to submitting a dispute to arbitration, a party may submit the matter for
conciliation under the Indian Arbitration and Conciliation Act 1996 as amended or re-
enacted from time to time by a sole conciliator to be appointed by mutual agreement
of the Parties, If the Parties fail to agree on a conciliator in accordance with the said
rules, the matter may be submitted for arbitration. No arbitration proceedings shall be
instituted while conciliation proceedings are pending. ~

xf Cp. Use. ae

33.12.

33.13

The venue of contiliation or arbitration proceedings pursuant to this Article, unless
the Parties otherwise agree, shali be in New Dethi and shall be conducted in the
English language. Insofar as practicable, the Parties shall continue to implement the
terms of this Contract notwithstanding the initiation of arbitral proceedings and any.

pending claim or dispute.

The fees and expenses of a sole expert or conciliator appointed by the Parties shall be
borne equally by the Parties. Unless otherwise agreed to by the parties, assessment of
the costs of arbitration inchiding incidental expenses and liability for the payment

thereof shall be at the discretion of the arbitrators. _

“ON UBL

34.1

34.2

343

34.6

: ARTICLE - 34
ENTIRE AGREEMENT, AMENDMENTS,
WAIVER & MISCELLANEOUS

This Contract supersedes and replaces any previous agreement or understanding between
the Parties, whether oral or written, on the subject matter hereof; prior to the Effective
Date of this Contract.

This Contract shall not be amended, modified, varied or supplemented in any respect
except by an instrument in writing signed by all the Parties, which shall state the date upon
which the amendment or modification shall become effective.

No waiver by any Party of any one or more obligations or defuults by any other Party in

the performance of this Contract shall operate or be construed as a waiver of any. other

obligations or defauits whether of a like or of a different character.

The provisions of this Contract shall inure to the benefit of and be binding upon the Parties
and their permitted assigns and successors in interest. |

In the event of any condlict between any provisions in the main body of this Contract and
any provision in the Appendices, the provision in the main body shall prevail.

The headings of this Contract are for convenience of reference only and shall not be taken |

into account in interpreting the terms of this Contract.

Coy

4 LdSL eae

ARTICLE - 35
CERTIFICATES

35,1. ‘Bach Company shall fisrnish to the Government prior to execution of this Contract, a duly
authorized copy of a resolution properly and legally passed by Board of Directors of the
Company authorizing its President or any Vice-President or duly appointed attomey to
execute this Contract along with a certificate duly signed by the Secretary or an Assistant
Secretary or a duly authorized Director of the Company under its seal in this regard and to
the effect that the Company has the power and authority to enter into this Contract aud to
perform its obligations thereunder and has’ taken all necessary actions to authorize the
excoution, delivery and performance of the Contract, *

ON Uys. ee

ARTICLE - 36
. . NOTICES

36.1 All notices, statements, and other communications to be given, submitted or tnade hereunder
by any Party to another shall be sufficiently given if given in writing in the English language and
sent by registered post, postage paid, or by telegram, telex, facsimile, radio or cable, to the
address or addresses of the other Party or Parties as follows:

(a) To the President of India
through the Joint Secretary (E) te the Government of India
Ministry of Petroleum & Natural Gas
Government of India. .
Shastri Bhavan, Dr. Rajendra Prasad Marg, Tel No. : 91-11-338 6935
New Delhi - 110001, INDIA Fax No. : 91-11-338 3585

(b) The Company Secretary
Oil & Natural Gas Corporation Limited
8th Floor, Jeevan Bharati Building :
Tower - I, Connaught Circus Tel. No.: 91-11-331 0156 / 57/58
. New Delhi 110 001, INDIA Fax No. : 91-11-331 6413

(The Assam Company Limited
52, Chowringhée Road
Calcutta - 700 071, INDIA Fax No.

‘Tel. No. 91-33-282 7778/282 7837
91-33-282 2616 / 7838

—(@)_— Camoro Resources Led.

Suite 1450 .

840 - 7 Avenue S.W. Calgary Tel. No. : 1-403-543-5747,

Alberta, Canada T2P 3G2 Fax No, : 1-403-543-5740
(ce) Centurion Energy International Inc.

800 Bow Valley Square IT

205-5" Avenue $.W., Calgary Tel. No. : 1-403-263-6002

Alberta, Canada T2P 376 Fax No. : 1-403-263-5998

36.2 Notices when given in terms of Article 36.1 shail be effective when delivered if offered at
the address of the other Parties as under Article 36.1 during business hours on working
days and, if received outside business hours, on the next following working day.

SN USL.

ve

-36.3 Any Party may, by reasonable notice 4s provided hereunder to the other Parties, change its
‘address and other particilars for notice purpose.

IN WITNESS WHEREOF, the representatives of the Parties to this Contract being duly
authorized have hereunto set their hands and have executed these presents this 19" day of

February, 1999,

Signed for and on behalf of the
President of India.

Signed for and on behalf of
Oil & Natural Gas Corporation Ltd.

Signed for and on behalf of
The Assam Company Limited

Signed for and on behaif of
-Canoro Resources Ltd.

Signed fer and on behalf of
Centurion Energy International Ine,

“ay ae ca

b-R-SIWAG

By:
pact)

In the presence of :

By: Np ca enn) =

berate

In the presence of :
(D- RAY )

In the presence of : jake :

In the presence of :
C Kistone Sa

By:

In the presence of
Kistene sev

APPENDIX - A
DESCRIPTION OF CONTRACT AREA

The area comprising approximately 1934 Sq.km. onshore India, identified as Block AA-
ON/7, described herein and shown under map attached as Appendix B. .

-Longitude and Latitude measurements commencing at Point A,B,C,D,E and F are
respectively as follows :

Points Longitude "Latitude
A 94° 39° 24” 26° 43° 44” :
B 93° 56? 20” 26° 41’ 27° an
Cc 93° 56° 20” 26° 29° 27”
D 94° 16° 48” - 26° 32’ 09”
E 94° 26° 24” 26° 20° 41”
F 94° 44° 52” 26° 39° 50”

ie 7” i
a So nom it
a oo
BST "
ooorer aI¥ds SNAHONONOW c :
°
3 a :
1 =
| , =

APPENDIX 'B

"OF CONTRACT AREA

aveviu,

v $s
a INVIEWW

a

AA-ON/7

WU were, eta
APPENDIX -C
. ACCOUNTING PROCEDURE TO PRODUCTION SHARING CONTRACT
BETWEEN
THE GOVERNMENT OF INDIA
AND
OIL & NATURAL GAS CORPORATION LIMITED

AND

THE ASSAM COMPANY LIMITED

AND

CANORO RESOURCES LTD.

AND

CENTURION ENERGY INTERNATIONAL INC.

TABLE OF CONTENTS
Sections Content
Section 1: General Provisions
11 Purpose

1.2 Definitions
1.3 Inconsistency oa
1.4 — Documentation and Statements to be submitted by the Contractor
1.5 Language and units of account

LG Currency exchange rates

1.7. Payments

1.8 Arms length transactions

1.9 Audit and inspection rights of the Government

1.10 Revision of Accounting Procedure _
Opn) ayy l- ae
ay

Section 2: Classification, Definition and Allocation of Costs and Expenditures “

. 2.1 Segregation of Costs
2.2 Exploration Costs
2.3 Development Costs
2.4 Production Costs"
25 Service Costs
2.6 General and Administrative Costs

Section 3: Costs, Expenses, Expenditures and Incidental Income of the Contractor

3.1 Costs recoverable and allowable without further Approval of the
Government :
3.L1 Surface Rights
3.1.2 Labour and Associated Costs
3.1.3 Transportation a
3.1.4 Charges for Services-
@) ~~ Third Party Contracts .
(i) Aitiated Company.Contracts

3.1.5 Communications
3.1.6 Office, Bases and Miscellaneous facilities “ee
3.1.7 Environmental studies “
3.1.8 Materials -

@ General

Gi) Warranty

Gil) Value of Materials
3.1.9 Duties, Fees and other charges
3.1.10 Insurance and Losses
3.L1L Legal expenses
3.1.12 Training costs
3.1.13 General and Administrative costs

3.2 Costs not recoverable and not allowable uader the Contract
33 Other Cosis recoverable and allowable only with Government approval.
3.4 Incidental income .

3.5 Non-duplication of charges and credits

Section 4: Records and Valuation of Assets

4.1 Records
4.2 Inventories

Sr) “Sl OE

te
3.2

i} those charges and assessments for which the government company is solely
Hable under the terms of the Contract; and,
ii) corporate income tax payable by the constituents of the Contractor.

3.1.10 Insurance and Losses :
Insurance premium and costs incurred for insurance pursuant to Article 24 of the
Contract, provided that such insurance is customary, affords prudent protection against
risk and is at a premium no higher than that charged on a competitive basis by
insurance Companies which are not Affiliates. Except as provided in Sections 3.2 (x),
Section 3.2(x) and Section 3.2(xi), actual costs and losses incurred shall be allowable to
the extent not made good by insurance, Such costs may include, but are not limited to,
repair and replacement of property in the Contract Area resulting fom damages or
losses incurred by fire, flood, storm, theft, accident or such other cause.

3.1.11 Legal Expenses
All reasonable costs and expenses resulting from the handling, investigation,
asserting, defending, or settling of any claim or legal action necessary or expedient
for the procuring, perfecting, retention and protection of the Contract Area and in
defending or prosecuting awsuits involving the Contract Area or any third party
claim arising: out of Petroleum Operations under the Contract, or sums paid in
respect of legal services necessary for the protection of the joint interest’ of
Government and the Contractor, shall be allowable. Such expenditures shall
include attomey’s fee, court costs, of investigation and procurement of evidence
and amounts paid in settlement or satisfaction of any such litigation and claims
providing such costs are not covered elsewhere in the Accounting Procedure, Where
legal services are rendered in such matters by Contractor or an Affiliate, such

compensation shall be included instead under Section 3.1.2. or 3.1.4 (ii) above as -

applicable.

3.1.12 Training costs
All costs and expense incurred by the Contractor in training as is required under
Article 22 of the Contract.

3.1.13 General and Administrative Costs
The costs described in Section 2.6.1 and the charge described in Section 2.6.2 of
this Accounting Procedure. .

Costs Not Recoverable And Not Allowable Under The Contract

The following costs and expenses shall not be recoverable or allowable (whether directly
as such or indirectly as part of any other charges or expense) for cost recovery and
production sharing purposes under the Contract and neither shail the Licensee be required
to bear any proportion of them in the event that Government elects to exercise its option

to participate by iccordance with the terms of the Contract:
au 1
on

eee eee

—
3.3

3.4

xi)

xii)

costs and charges incurred before the Effective Date including costs in respéct of
Preparation, signature or ratification of ‘this Contract;

expenditures in respect of any financial transaction to negotiate, float or otherwise
obtain or secure funds for Petroleum Operations includiog, but not limited to,
interest, commission, brokerage and fees related to such transactions, as well as
exchange losses on loans or other financing, whether between Affiliates or

otherwise;

costs of marketing or transportation of Petroleum beyond the Delivery Point;
expenditures incurred in obtaining, furnishing and maintaining the guarantees
required under the Contract and any other amounts spent on indemnities with regard
to non-filfiliment of contractual obligations;

attorney's fees and other costs and charges in connection with arbitration
proceedings and sole expert determination pursuant ta the Contract;

-fines and penalties imposed by Courts of Law of the Republic of India:

donations and contributions;
creation of any partnership or joint venture arrangement;
amounts paid with respect to non-fulfillment of contractual obligations;

costs incurred as a result of failure to insure where insurance is required pursuant.to
the Contract, or where Contractor has elected to self insure, or has under-insured;
costs and expenditures incurred as a result of willful misconduct or negligence of the .
Contractor; ,

any costs and expenditures which by reference to general Petroleum industry
Practices can be shown to be excessive.

Other costs recoverable and allowable only with Government approval

Any other costs and expenditures not included in Section 3.1 or 3.2 of this Accounting
Procedure but which have been-incurred by the Contractor for the necessary and proper
conduct of Petroleum Operations shall be allowed to be recovered only with the express

prior approval in writing of the Government,

Incidental Income and Credits
All incidental income and proceeds received from Petroleum Operations under the Contract,

including but not limited to the items listed below, shail be credited to the accounts under the
Contract and shall be taken into account for cost recovery, production sharing and participation

purposes in the manner described in Articles 13, 14 and 15 of the Contract :-

Cyn. 11S52- ae

U
an

3.5

@

(i)

(ii)

(iv)

@)

“wi

The proceeds of any insurance or cldim or judicial awards in connection with
Petroleum Operations under the Conwact or any assets charged to the accounts
under the Contract where such operations or assets have been insured and the
premia charged to the accounts under the Contract.

Revenue received fiom third parties for the use of property or assets, the cost of
which has been charged to the accounts under the Contract;

Any adjustment received by the Contractor from the suppliers/manufacturers or their
agents in connection with defective material, the cost of which was previously
charged by the Contractor to the accounts under the Contract.

Rentals, refunds or other credits received by the Contractor which apply to any
charge which has been made to the accounts under the Contract;

Prices originally charged to the accounts under the Contract for materials
subsequently exported from the Republic of India without being used in Petrofeunt
Operations under the Contract;

Proceeds from the sale or exchange by the Contractor of plant or facilities from a
Field, the acquisition costs of which have been charged to the accounts under the

Contract for the relevant Field;

(ii)

(viii) Legal costs charged to the accounts under Section 3.1.11 of this Accounting

Proceeds from the sale or exchange by the Contractor of any Petroleum rights, being
an interest in the Contract Area;

Procedure and subsequently recovered by the Contractor.

Non-Duplication of Charges and Credits

Notwithstanding any provision fo the contrary in this Accounting Procedure, it is the
intention that there shall be no duplication of charges or credits to the accounis under the

1s S72.

42

SECTION 4
RECORDS AND INVENTORIES OF ASSETS

Records
41.4 The Contractor shall keep and maintain detailed records of property and assets in

4.12

use for ot in connection with Petroleum Operations under the Contract in
accordance with normal practices in exploration and production activities of the
international petroleum’ industry. Such records’ shall include information on
quantities, location and condition of such property and assets, and whether such
property. or assets are leased or owned.

The Contractor shall furnish particulars to the Government, by notice in writing as
provided in the Contract, at six monthly intervals of all assets acquired by the
‘Contractor to be used or im connection with Petroleum Operations during the.
periad immediately preceding the delivery of such notice.

Inventories

4.21

4.2.2

423

The Coatractor shall:
a) not less than once every twelve (12) Months with respect to moveable assets;

and

b) not less than once every three (3) Years with respect to immovable: assets,
take an inventory of’ the assets used for or in connection with Petroleum
Operations in terms of the Contract and address and deliver such inventory to
the Government together with a written statement of the principles upon which
valuation of the assets mentioned in such inventory has been based.

The Contractor shall give the Government af least thirty (30) days notice in writing
in the manner provided for in the Contract of its intention to take the inventory
referred to in Section 4.2.1 and the Government shall have the right to be
represented when such inventory is taken.

When an assignment of rights under the Contract takes place, a special inventory
shall be taken by the Contractor at the request of the assignee provided that the
cost of such inventory is borne by the assignee and paid to the Contractor.

In order to give effect to Article 27 of the Coutract, the Contractor shall provide
the Government with a comprehensive list of all relevant assets when requested by

the Government to do so. . ese

Hg oy Ud\9

S.1

5.2

os ~ SECTIONS
PRODUCTION STATEMENT

From the date of first production, after the Effective Date, of Petroleum from the Contract
Area, the Contractor shall submit a monthly Production Statement to Government

showing the following information separately for each producing Field and in aggregate
for the Contract Area.

SLL
5.2

5.13

5.14

S.LS

S.LLO

5.441

5.1.12

The quantity of Crude Oil and Condensate produced and saved.
The quality and characteristics of such Crude Oil and Condensate produced and saved.

The quantity of Associated Natural Gas & Non Associated Natural Gas produced and
saved.

The quality, characteristics and composition of such Natural Gas produced and saved.

The quantities of Crude Oil, Condensate and Natural Gas used for the purpose of
carrying on drilling and production operations and pumping to Field storage, as
well as quantities re-injected.

‘The quantities of Crude Oil, Condensate and Natural Gas unavoidably lost.
The quantities of Natural Gas flared and vented.

‘The size of Oil stocks held on the first day of the Month in question.

The size of Oil stocks held on the fast day of the Month in question.

The quantities of Natural Gas re-injected into the Petroleum Reservoir.

The number of days in the Month during which Petroleum was produced from
Field.

The Gas/Oil Ratio for each Field in the Contract Area for the relevant Month.

All quantities shown in this Statement shall be expressed in volumetric terms (Barrels of
Petroleum and cubic metres of gas)-and in and as well as in weight (metric tonnes) for

Crude Oil and Condensate.

woof

Ne) Var a

53

5.4

ae x

The Government may direct in writing that the Contractor include other particulars
relating to the production of Petroleum in its monthly Production Statement, and the
Contractor shall comply with such direction.

‘The Production Statement for each Month shall be submitted to Government no later than

ten (10) days after the end of such Month.
op. ol. WH

61

62

“SECTION 6

VALUE OF PRODUCTION AND PRICING STATEMENT

The Contractor shall, for the purposes of Article 19 of the contract, prepare a Statement
providing calculations of the value of Cnide Oil and Condensate produced and saved
during each Month. This Statement shall contain the following information:

611

6.1.2

6.13

6.14

OLS

6.1.6,

‘The quantities, prices and receipts realized therefor by the Contractor as a result of
sales of Crude Oil and Condensate to third parties (with any sales to Government
being separately identified) made during the Month in question.

The quantities, prices and receipts realized therefore by the Contractor as a result of
sales of Crude Oil and Condensate made during the Month in question other than to

third parties.

‘The quantities of Cmade Oil and Condensate appropriated by the Contractor to refining
or other processing without otherwise being disposed of in the form of Crude Oil or
“natural Condensate. :

The value of stocks of Crude Oil and Condensate on the first day of the Mouth in
question.

The value of stocks of Crude Oil and Condensate on the last day of the Month in

question.

The percentage volume of total sales of Crude Oil and Condensate made by the
Contractor during the Month that the Arms Length Sales to third parties.

Information available to the Contractor, insofar as required for the purposes of
Article 19 of the ‘Contract, concerning the prices of competitive Crude Oils

- produced by the main Petroleum producing and exporting countries including

contract prices, discounts and premia, and prices obtained on the spot markets,

‘The Contractor shall, for the purpose of Article 21 of the Contract, prepare a Statement .
providing calculations of the value of Associated Natural Gas and Non Associated Natural
Gas produced and sold during each Month, This Statement stall contain all information of
the type specified in section 6.1 for Crude Oil as is applicable to Gas and such other

relevant informgtion as may be required. ws
. LOOSE ee

yy

63

64

The Statement required pursuant to Section 6.1 and 6.2 shall include a detailed breakdown

of the calculation of the prices of Crude Oil, Condensate, Associated Natural Gas and Non oo

Associated Natural Gas pursuant to the provisions of Articles 19 and 21.

The Value of Production and Pricing Statement for each Month shall be submitted to
Gover it not later than twenty-one (21) days after the end of such Month.

val

12

uf SECTION 7 . oo

STATEMENT OF COSTS, EXPENDITURES AND RECEIPTS

The Contractor shail prepare with respect to each Quarter a Statement of Costs,
Expenditures and Receipts under the Contract. The statement shall distinguish between
Exploration Costs, Development Costs and Production Costs and shall separately identify
all significant items of costs and expenditure as itemized in Section 3 of this Accounting
Procedure within these categories. The Statement of receipts shall distinguish between
income from the Sale of Petroleum and incidental income of the sort itemized in Section
3.4 of this Accounting Procedure. If the Government is not satisfied with the degree of
desegregation within the categories, it shall be entitled to request a more detailed
breakdown. The Statement shall show the following:

7A Actual costs, expenditures and receipts for the Quarter in question.

7.1.2 Cumulative costs, expenditures and receipts for the Year in question.

113 Latest forecast of cumulative costs, expenditures and receipts at the Year end,
7.1.4. Vaviations between budget forecast and latest forecast and explanations thereof

The Statement of Costs, Expenditures and Receipts of each Quarter shall be submitted to
Government no tater than twenty-one (21) days after the enc of such quarter.

7

apy WSL. a

81

83

8.4

SECTION 8

COST RECOVERY STATEMENT

The Contractor shall prepare with respect to each Calendar Quarter a Cost Recovery
Statement containing the following information:

8.1.1 Unrecovered Contract Costs carried forward from the previous Quarter, if any.
8.1.2 Contract costs for the Quarter in question,
8.1.3 Total Contract Costs for the quarter in question (Section 8.1.1 plus Section 8.1 2).

8.1.4 Quantity and value of Cost Petroleum taken and disposed of by the Contractor for
the Quarter in question.

8.1.5 Contract Costs recovered during the Quarter in question.

Total cumulative amount of Contract Costs recovered up to thé end of the Quarter
in question,

8.1.7 Amount of Contract Costs fo be carried forward into the next quarter.

Where necessary, the information to be provided under Section 8.1 shall be identified "
separately Field by Field and also separately for Cride Oil, Condensate, Associated natural
Gas and Non Associated Natural Gas. . .

The Cost Recovery information required pursuant to sub-section 8.1 above shall be
presented in sufficient detail so as to enable Government to identify how the cost of assets
are being recovered for the purposes of Article 27 of the Contract.

The Cost Recovery Statement for cach Quarter shall be submitted to Government not
latter than twenty-one (21) days after the end of such Quarter.

Ap ON USS?E- a

aL

~ 9.2

9.3

. SECTION 9
* PRODUC IJON SHARING STATEMENT

‘The Contractor shall prepare with respect to each Quarter a Production Sharing Statement
containing the following information -

9.14

9.1.6

OLT

The calculation of the applicable net cash flows as defined in Appendix D for the
Quarter'in question,

The value of the Investment Multiple applicable in the Quacter in question.

Based on Section 9.1.2 and Article 15, the appropriate percentages of Profit
Petroleum for the Government and Contractor in the Quarter in question.

‘The total amount of Profit Petroleum to be shared between the Government and

- Contractor in the Quarter in question.

Based on Sections 9.1.3 and 9.1.4, the amount of Profit Petroleum due to the
Government and Contractor as well as to each constituent of the Contractor in the

Quarter in question. .

The actual amounts of Petroleum taken by the Government and Contractor as well

as by each constituent of the Contractor during the Quarter in question to satisfy

their entitlements pursuant to Section 9.1.5.

Adjustments to be made, if any, in future Quarters in the respective amounts of
Profit Petroleum due to the Government and Contractor as well as to each
constituent of the Contractor on account of any differences between the amounts
specified in Sections 9.1.5 and 9.1.6, as well as any cumulative adjustments
outstanding from previous Quarters.

Where necessary, the information to be provided under Section 9.1 shall be identified
separately for cach Field and also separately for Crude Oil and Condensate as distinct from

Natural Gas.

The Production Sharing Statement shall be submitted to Government not later than twenty

one (21) days after the end of such Quarter. ar

Spy USI

10.1

10.2

SECTION 10
END OF YEAR STATEMENT.

The Contractor shall prepare.a definitive End of Year Statement. The Statement shall
contain aggregated information in the same format as required in the Production
Statement, Royalty and Cess Statement, Value of Production and Pricing Statement,
Statement of Costs, Expenditures and Receipts, Cost Recovery Statement and Production
Sharing Statement, but shall be based on actual quantities of Petroleum produced, income
received and costs and expenditures incurred. Based upon this Statement, aay adjustments
that are necessary shall be made to the transactions concemed under the Contract.

‘The End of Year Statement for each Year shall be submitted to Gavernment within sixty

(60) days of the end of.such Year, .

SECTION 11
. BUDGET STATEMENT

11.1 The Contractor shail prepare a Budget Statement for each Year. This Statement shalt
distinguish between budgeted Exploration Costs, Development Costs and- Production
Costs and shall show the following :

11.1.1 Forecast costs, expenditures and receipts for the Year in question.

11.1.2 A schedule showing the most important individual items- of total costs,
expenditures and receipts for the said Year.

11.2° The Budget Statement shall be submitted to Government with respect to each Year not
less than ninety (90) days before the start of the said Year provided that in the case of the
Year in which the Effective Date falls, the Budget Statement shall be submitted within

ninety (90) days of the Effective Date.
yo CON VBL aE

APPENDIX D

CALCULATION OF THE
INVESTMENT MULTIPLE FOR PRODUCTION SHARING PURPOSES

1 In accordance with the provisions of Article 15, the share of the Government and the
Contractor respectively of Profit Petroleum from any Field in any Year shall be determined
by the Investment Multiple earned by the Companies from the Field at the end of the
preceding Year. These measures of profitability shall be calculated on the basis of the
appropriate net cash Lows as specified in this Appendix D.

Investment Multiple :
2. The “Net Cash Income" of the Companies from the Field in any particular Year is the

aggregate value for the Year of the following :

@ Cost Petroleum entitlement of the Companies as provided in Article 14;

plus : :
(ii) Profit Petroteum entitlement of the Companies as provided in Article 15;

plus
Gii) the Companies's share of all incidental income (of the type specified in section

3.4 of the Accounting Procedure) arising from Petroleum Operations;

less
{iv) the Companies's share of all Production Costs inourred on or in the Field;

ess :
(*) the notional income tax, determined in accordance with paragraph 7° of this

Appendix, payable by the Companies on profits and gains from the Field.

3.° The "Investment" made by the Companies in the Field in any particular Year is the
aggregate value for the Year of :

i) the Companies’s share of Exploration Costs incurred in the Contract Area and
apportioned to the Field in the same proportion that such Costs were recovered
pursuant to Article 14.4;. .

plus
ii) The Companies's share of Development Costs incurred in the Field.

4. For the purpose of the calculation of the Investment Multiple, costs or expenditures
which are not allowable as provided in the Accounting Procedure shall be excluded

from Contract Fosts and be disregarded.

we ON LLSNZ. ae
‘The Investment Multiple ratio earned by the Companies as at the end of any Year

* fron the Field ‘shall be calculated by dividing the aggregate value of the addition of

éach of the annual Net Cash Incomes (accumulated, without interest, up to and
including that Year starting from the Year in which Production Costs were first
incurred or Production first arose on or in the Field) by the aggregate value of the
addition of each of the annual Investments (accuinulated, without interest, up to and
including that Year starting from the Year in which Exploration and Development

Costs were first incurced).

Profit Petroleum from the Field in any Year shall be shared between the Government
and the Contractor in accordance with the value of the Investment Multiple earned by
the Companies as at the end of the previous Year pursuant to Articles 15.2 - 15.7.

General

7.

The applicable cash flows set out in paragraphs 2 and 3 of this Appendix shall be
separately identified and calculated in respect of each Field.

In determining the amount of notional income tax to be deducted in the applicable
cash flows specified in paragraph 2 of this Appendix, a notional iacome tax liability in
respect of the Field shall be determined for each Company comprising the Contractor,
as if the conduct of Petroleum Operations by the Company in the Field constituted the
sole business of the Company and as if the provisions of the Income-Tax Act, 1961,
with respect to the computation of income tax on the ‘basis of the income and
deductions provided for in Article 16 of this Contract were accordingly applicable
separately to the Field, disregarding any income, allowances, deductions, losses or
set-off of logses from any other contract Area or business of the Company, °

<p MLAS. ss

APPENDIX E

FORM OF PARENT FINANCIAL AND PERFORMANCE GUARANTEE
(to be furnished pursuant to Article 29 of the Contract)

WHEREAS a company
duly organized and existing under the laws of having its registered
office at = (hereinafter referred to as ‘the Guarantor’ which
expression shall include its successors and assigns) is [the indirect owner of 100% of the

capital stock of XYZ Company and direct owner of its parent company;] and,

WHEREAS XYZ Company is signatory to a Production Sharing Contract of even date of.
this guarantee in respect of an (onshore) area identified as Block

{hereinafter referred to as ‘the Contract’) made between the Government of India {hereinafter
ceferred to as ‘the Government’), and-XYZ Company (hereinafter referred to as KYZ which
expression shall include its successors and permitted assigns); and

WHEREAS the Guarantor wishes to guarantee the performance of XYZ Company or its
Affiliate Assignee under the Contract as required by the terms of the Contract:

NOW, THEREFORE this Deed hereby provides as follows :

4, The Guarantor hereby unconditionally arid irrevocably guarantees to, the Government
and the Licensee that it will make available, or cause to be made available, to XYZ
Company or any other directly or indirectly owned Affiliate of XYZ Company to
which any part or all of XYZ Company's rights or interest under the Contract may
subsequently be assigned (‘Affiliate Assignee’), financial, technical and other
resources required to ensure that XYZ Company or any Affiliate Assignee oan carry
out its obligations as set forth in the Contract,

2. ‘The Guarantor further unconditionally and irrevocably guarantees to the Government
and the Licensce the due and punctual compliance hy 3 Company or any Affiliate
Assignee of any obligations of XYZ Company or any Affiliate Assignee under the
Contract. .

3. The Guarantor hereby undertakes to the Government and the Licensee that if XYZ
Company, or any Affiliate Assignee, shall, in any respect, fail to perform its
obligations under the Contract or commit any breach of such obligations, then the
Guarantor shall ful6ill or cause to be fillfilled the said obligations in place of XYZ
Company or any Affiliate Assignee, and will indemnify the Government against all
losses, damages, costs, expenses or otherwise which may result directly. from such
failure to perform or breach on the part of XYZ Company.

ol We SAU. ee

This guarantee shall take effect from the Effective Date aud shall remain in full force
and effect for the duration of the said Contract and thereafter until no sum remains
payable by XYZ Company, or its Affiliate Assignee, under the Contract or as a result
of any decision or award made by any expert or arbitral tribunal thereunder.

This guarantee shall not be affected by any change in the Articles of Association and
bye-laws of XYZ Company or the Guarantor or in any instrument establishing the

Licensee.

The liabilities of the Guarantor shall not be discharged or affected by (a) any time -

indulgence, waiver or consent given to XYZ Company; (b) any amendment to the
Contract or to any security or othér guarantee or indemnity to which XYZ Company
has agreed; (c) the enforcement or waiver of any terms of the Contract or of any
security, other guarantee or indemnity; or (d} the dissolution, amalgamation,

reconstruction or reorganization of XYZ Company.

This guarantee shall be governed by and construed in accordance with the laws of
India, ~

IN WITNESS WHEREOF the Guarantor, through its duly authorized representatives,
has caused its seal to be duly affixed hereto and this guarantee to be duly executed the

day of 199.

The seal of was hereto duly affixed by. = this
day of 199_- in accordance with its bye-laws and this

and as required by

guarantee was duly signed by
the said bye-laws.

President & Director

Secretary

Witness :

APPENDIX F
PROCEDURE FOR ACQUISITION OF GOODS AND SERVICES

OBJECTIVES

The objectives of these procedures are to:

(@) ensure the goods and services acquiced by the Operator for the carrying out of the

- Petroleum Operations are acquired at the optimum cost taking into consideration all

relevant factors including: price, quality, delivery times and the reliability of potential
suppliers, : .

(b) ensure that goods and services are delivered in a timely manner taking into
consideration the consequences of delays in the acquisition of these goods and
services on the projéct as a whole.

(c) ensure that the provisions of Article 23 of the Contract are implemented.

PRINCIPLES
The principles upon which these procedures are based are:

(2) The parties must be satisfied that the Operator is working to an agreed procedure for
acquiring goods and services which is auditable and in accordance with the provisions
of the Contract.

(b) The Operator must have the ability to acquire goods and services expeditiously so
that the project schedules in respect of Approved Work Programmes are maintained,

PROCEDURES
‘The procedures to be adopted. by the Operator for the acquisition of goods and services

shall be as follows:

Procedure A | Procedure RB | Procedire C
Applicable ta — Exploration, | $25,000 to $ 100,001 to more than $
Appraisal, Development and{ $ 100,000 $300,000 300,000
Production Operations

For Contracts valued at less than US$ 25,000 ay

The Opérator will-be at liberty to determine the preferred method of acquiring goods and services
valued at less than US$ 25,000 with the understanding that at least three (3) quotations from
selected suppliers (including at least one (1) Indian supplier) will be obtained. For items valued at
greater than US$ 10,000, Operator is required to report to the Operating Committee if the quote

accepted exceeds the lowest quote by more than 20 percent. Operator will promptly report to the “

Operating Committee the Operator's reasons for not selecting the lowest quote.

Procedure Az

Operator shall: ;

(1) Provide the Parties with a list of all the entities approved by the Operating Committee as per
Appendix F (V) for the applicable category of the Contract along with other entities if any
from whom the Operator proposes to invite tender;

Add to such list the entities whom a Party Tequests for adding within five (5) Business Days
on tevelpt, of ‘such lists;

2:

G) If and when any Party so requests. Operator shall evaluate any entity listed in (1) and (2)
above to assure that entity is qualified as based on the qualification criteria agreed in
accordance with Appendix F(IV) to perform under the contract;

(4) Complete the tendering process within a reasonable period of time;

(5) Circulate to all Parties a comparative bid analysis stating Operator's choice of the entity for
award of contract. Provide also reasons for such choice in case cntity chosen is not the
lowest bidder;

(6) Inform all the Parties of the entities to whom the contract has been awarded; and

(7) Upon the request of a Party, provide such Party with a copy of the final version of the
contract awarded,

Procedure 8;

(1) Provide the Party with a list of all the entities approved by-the Operating Committee as per

Appendix F (V) for the applicable category of the contract, along with other entities, if any,
from whom the Operator proposes to invite tender;

@) Add to such list the entities whom a Party requests for adding within five (5) Business Days

on receipt of such list; :
a : aSS/ ny) _—-A
Ls : -

Q)

@)
6)

6)

re)

If and when any Party so requests, Operator shall evaluate any entity listed in (1) and (2)
above to assure that entity is qualified’ as based on the qualification criteria agreed in
accordance with Appendix F(IV), to perform under the contract;

Complete the tendering procedure within a reasonable period of time;

Circulate to all Parties a comparative bid analysis stating Operator's choice of the entity for
award of contract, Provide also reasons for such choice in case the entity chosen is not the
lowest bidder. If the bid selected is not the lowest bid, obtain prior approval of the

Operating Committee for award of contract;

Award the contract accordingly and inform all the Parties of the entities to whom the
contract has been awarded; and .

Upon the request of a Party, provide such Party with a copy of the final version of the
contract awarded.

Procedure C:

Operator shall:

@

Q)

6)

4)

Publish invitations for parties to pre-qualify for the proposed contract in at least one a)
daily national Indian newspaper. Provide to Non-Operating Companies, a list of responding
parties and an analysis of their qualifications for the contract being contemplated to be
awarded, Include those who qualify, as per the prequalification criteria approved as per
‘Appendix F(LV) in the list of entities from whom Operator proposes to invite tender for the _

said contract;

Provide the Parties with a total list of all the entities selected as (1) above and all the entities
approved by the Operating Committee as per Appendix F(V) for the applicable category of
the contract, along with other entities, if any, from whom the Operator proposes to invite

tender;

‘Add to such entities whom a Party requests for adding within five (5) Business Days on
receipt of such list,

If and when any Party so requests. Operator shall evaluate any entity listed in (2) and (3)
above to assure that entity-is qualified as based on the qualification criteria agreed in
accordance with Appendix F(IV), to perform under the Contract;

Cy USS oe

(8)

Prepare and despatch. the tender documents to the entities as finally listed and to Non-Operating
Parties; - tee

After the expiration of the period allowed for tendering, consider and analyse the details of
all bids received;

Prepare and: circulate to the Parties a comparative bid analysis stating Operator's

recommendation as to the entity to whom the contract should be awarded, the reasons
therefor, and the technical, commercial and contractual terms to be agreed upon;

Obtain the approval of the Operating Committee to the recommended bid. However, failing
Operating Committee approval any Company may refer the issue to the Management

Committee for decision; and

Award the contract accordingly and upon the request of a Party, provide such Party with a,

copy of the final version of the contract;

A set’ of vendor qualification criteria for each major category contract/supply shall be
proposed by the Operator and approved by the Operating Committee within thirty (30) days
of its submission. in the event the Operating Committee fails to approve vendor qualification
criteria within (30) days of the date the same is first submitted by the Operator, the matter
shall be referred to the Management Committee for decision. The Operating Committee may

revise the qualification criteria. .

It is anticipated that, in order to expedite Joint Operations, contracts will be awarded to
qualified vendors/contractors who are identified as approved vendors for the specified
activities. A list of such approved vendors shall first be established as follows:

Operator shall:

(1) Provide the Parties with a list of the entities from whom Operator proposes to invite tender

for contracts; and

(2) Add to such list entities whom a Party requests for adding within fourteen (14) days on

receipt of such list;

and obtain approval of the Operating Committee by the Operator. Such fist shall thereafter be
maintained by the Operator. The Operating Committee may add to or delete vendors from such

ist.

4h a ley <e

v

Operator to contract a Agent, Audit Rights and Assignability

The Operator shall act as an agent to the Parties in dealings with contractors and suppliers.
Unless otherwise determined by the Management Committee, in negotiating contracts with

third parties in excess of US D 10,000, Operator shall-procure the right to audit clause.

Unless otherwise approved by the Management Committee, the Operator shall ensure that
any contract awarded may be freely assigned to any successor of the Operator in the event
of resignation or removal of the Operator.

In cases of emergency, Operator may award sub-contracts or acquire goods and services
without following the procedure set our above, provided such transactions are reported to
the Operating Committee at it’s first meeting following such award.

“OM USS. ce

